Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 1 of 92




                 EXHIBIT 11
          Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 2 of 92



cmlmimu


             California Department of Forestry and Fire Protection
                        SONOMA - LAKE - NAPA UNIT




          FIRE MANAGEMENT PLAN
                                       2005




                                                              2m
                                lAKE   '                    RnB^Rre
                                                            39,138Ares




                                                   « MCID

                     SONaVK

                                                        .           ^
                                       ■     NAPA ■ i
                                           k .'• r\
                                                     SOIANO
                                             u



              "Mitigating Wildfire Loss through
             Community Level Pre-Fire Planning"
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 3 of 92


                                         Sonoma-Lake-Napa Unit
                                          Fire Management Plan
                                                 2005




                           TABLE OF CONTENTS

I.         COMMUNITY WILDFIRE PROTECTION PLAN CONTENT AGREEMENT.   3
II.        EXECUTIVE SUMMARY                                       4
III.       UNIT OVERVIEW                                           7
IV.        COLOBORATION                                            9
V.         GEOGRAPHIC INFORMATION SYSTEM METHODOLOGY               12

VH.        THE FIRE SITUATION                                      19
      A.    Local Fire Problem                                     19
      B.    Desired Future Condition                               21
      C.    Ignition Workload Assessment(Level of Service)         23
              1) Initial Attack Success and Failures               28
      D.    Vegetative Wildfire Fuels                              30
      E.    Structure Fuels                                        38
      F.    Frequency of Severe Fire Weather                       47
VHI.       PROJECTS                                                55

      A.    Battalion 1410(Mike Mickelson)                         56
              1) Past Projects                                     56
              2) Current Projects                                  57
              3) Future Projects and Priority Rankings             58
      B.    Battalion 1411(Deanna Baxman)                          59
              1) Past Projects                                     59
              2) Present Projects                                  51
              3) Future Projects and Priority Rankings             61
      C.    Battalion 1412(Roy Sprague)                            62
              1) Past Projects                                     52
              2) Present Projects                                  52
              3) Future Projects and Priority Rankings             52
      D.    Battalion 1413(Kim Thompson)                           63
              1) Past Projects                                     53
              2) Present Projects                                  55
              3) Future Projects and Priority Rankings             55
      E.    Battalion 1414(Mark Barclay)                           66
              1) Past Projects                                     56
              2) Present Projects                                  57
              3) Future Projects and Priority Rankings             58
      F.    Battalion 1415(Scott Kuhn)                             69
              1) Past Projects                                     59
              2) Present Projects                                  7/
              3) Future Projects and Priority Rankings             71
      G.    Battalion 1416(Dave Shew)                              72
              1) Past Projects                                     75
              2) Present Projects                                  75
              3) Future Projects and Priority Rankings             75
      H.    NapaFIREWISE                                           74
              1) Present Projects                                  75
              2) Future Projects and Priority RanMngs              75



                                                 -1
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 4 of 92


                                     Sonotna-Lake-Napa Unit
                                      Fire Management Plan
                                             2005




  I.    Battalion 1417(Bill Klebe)                              77
          1) Past Projects                                       78
          2) Present Projects                                    79
          2) Future Projects and Priority Rankings               79
  J.    Battalion 1418(Jamie Crabtree)                          80
          1) Past Projects                                      80
          2) Present Projects                                   81
          3) Future Projects and Priority Rankings              81
  L.    Battalion 1419(Jim Wright)                              82
          1) Past Projects                                      .82
          2) Present Projects                                   82
          3) Future Projects and Priority Rankings              84
IX.    INSTITUTIONAL ISSUES                                     85
X.     APPENDIX A                                               87




                                              -2-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 5 of 92


                                  Sonoma-Lake-Napa Unit
                                   Fire Management Plan
                                          2005



      1.      COMMUNITY WILDFIRE PROTECTION PLAN CONTENT
                                   AGREEMENT



      The following entities have participated in the evolution ofthe Sonoma-Lake-
Napa Unit(LNU)Fire Management Plan, and presumably agree to its' content:


           ❖ Ernie Loveless, Chief, LNU and Napa County Fire Department


              Napa County

              Kate Dargan, Fire Marshal, Napa County Fire Department
              Neal O'Haire, Emergency Services Manager, County ofNapa
              Napa FIREWISE
              Mt. Veeder Fire Safe Council
              Berryessa Estates Homeowners Association
              Circle Oaks Homeowners Association



              Sonoma Countv


              Sonoma County Department ofEmergency Services
              Fire Safe Sonoma
              West Sonoma Fire Safe Council
              Fort Ross Volunteer Fire Company
              Fitch Mountain Homeowners Association
              Fountaingrove Open Space Maintenance Association
              The Sea Ranch Association



              Lake Countv


              South Lake County Fire Safe Council
              Hidden Valley Lake Homeowners Association




                                           -3.
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 6 of 92


                                                Sonoma-Lake-Napa Unit
                                                 Fire Management Plan
                                                          2005




                                     11.    EXECUTIVE SUMMARY



        The LNU Fire Management Plan's purpose it to identify the high value, high-risk
areas within the six counties, and to provide the planning basis for reducing the damaging
effects of wildfire. This is accomplished through a comprehensive approach designed to
minimize the costs and losses due to wildfire by a variety of means, including response
and evacuation planning, cooperative fuel reduction projects, fire prevention, and
education.


                                                                               The       Plan           utilizes
                                                                        stakeholders' input and the best
                                                                        available Geographic Information
                                                                        System (GIS) data along with
                                                                        other data, to analyze fire hazards
                                                                        and assets at risk. These various
                                                        analyses are then combined into a
                                                        fire plan assessment. One purpose
                                                        of this analysis is to identify the
                                                         high value and high risks where
                                                        the potential exists for costly and
                                                        damaging wildfires. These areas
                                                        can then be prioritized for the
            Photo I: Values at Risk near Lake Berryessa
                                                        development       of     mitigating
                                                        treatments designed to reduce
future costs and losses. The four basic components of this fire plan assessments are:

         •          Assets at Risk
         •          Vegetation Fuel Hazards
         •          Fire History and Frequency of Severe Fire Weather
         •          Ignition Workload Assessment and Management Prioritization

        The overall goal of these assessments is to reduce the
total costs and losses from wildland fire by protecting assets
at risk through focused pre-fire management prescriptions
                                                                                      California Fir? F1an
and increasing initial attack fire suppression successes. To                            <1 Tn*w»6<l^.aXM«

accomplish this goal, the framework laid out in the 1996
California Fire Plan guides is utilized. This framework forms
the basis of an ongoing fire planning process to monitor and
assess the Unit's wildland fire environment. It consists of
five strategic components':



 "California Fire Plan" Executive Summary CDF Sacramento, March 1996.



                                                          -4-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 7 of 92


                               Sonoma-Lake-Napa Unit
                                Fire Management Plan
                                       2005




          Wildland Protection Zones. A key product of this fire plan is the
          development of enhanced wildlife safety and "Firewise" communities that
          reduce citizen and firefighter risks from future large wildfires.


          Initial Attack Success.      The fire
          plan attempts to assess the initial
          attack fire suppression successes
          and the Department's ability to
          provide an equal level of protection
          to lands of similar vegetation type.
          This measurement is the percentage
          of fires that are successfully
          controlled before unacceptable costs
          are incurred. Knowledge of the level of service will help define the risk to
          wildfire damage faced by Public and private assets in the wildlands.


          Assets Protected. The fire plan
          establishes a methodology for
          defining assets protected and their
          degree of risk from wildfire. The            m
          assets addressed in the plan are
          citizen and firefighter safety,
          watersheds and water, timber,
          wildlife and habitat (including rare
          and endangered species), unique
          areas (scenic, cultural, and historic), recreation, range, structures, and air
          quality. Stakeholders for each of the assets at risk are identified. The
          assessment will enable the Unit and other fire service managers to set
          priorities for prefire management project work.


          Pre-fire Management. The plan
          facilitates development of a wide
          range of management prescriptions,
          utilizing every program and tool
          available to the Department, for
          protecting assets at risk. These tools
          include       every       conceivable
          combination    of fuels    reduction,
                                                                        ..i.

          ignition    management,      fire-safe
          engineering activities, code development and enforcement, public
          education, and forest health enhancements to protect Public and private
          assets.




                                       -5-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 8 of 92


                                  Sonoma-Lake-Napa Unit
                                   Fire Management Flan
                                          2005




      5.     Fiscal Framework. The State Board of Forestry and CDF are developing
             a fiscal framework for assessing and monitoring annual and long-term
             changes in California's wildland fire protection systems. State, local, and
             Federal wildland fire protection agencies, along with the private sector,
             have evolved into an interdependent system of pre-fire management and
             suppression forces. As a result, any changes related to budgeted levels of
             service of any of the entities directly affects the others and the overall
             services delivered to the Public. Monitoring system changes through this
             fiscal framework will allow the Board and CDF to address public policy
             issues that maximize the efficiency of local, state, and federal firefighting
             agencies.

      The ongoing implementation of the Unit's Fire Management Plan is expected to
enhance the wildland fire protection system in the following ways:

      •      Identify for local, state, and federal officials and for the Public those areas
             of concentrated assets and high risk.

      •      Allow CDF to create a more efficient fire protection system focused on
             meaningful solutions for identified problem areas.

      •      Give citizens an opportunity to identify public and private assets to design
             and carry out projects to protect those assets.

      •      Identify, before fires start, where cost effective pre-fire management
             investments can be made to reduce taxpayer costs and citizen losses from
             wildfire.


      •      Encourage an integrated intergovemmental approach to reducing costs and
             losses.


      •      Enable policy makers and the public to focus on what can be done to
             reduce foture costs and losses from wildfires.

      •      Integrate elements of the Fire Management Plan into the land use and
             safety elements ofthe general plans ofeach ofthe Unit's six counties.




                                          -6-
  Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 9 of 92


                                                       Sonoma-Lakf-Napa Unit
                                                        Fire Management Plan
                                                                  2005




                                               III.      UNIT OVERVIEW



        The Sonoma-Lake-Napa Unit (LNU) is one of twenty-
 one (21) California Department of Forestry and Fire Protection
 (CDF) administrative units (Figure I). The Unit was created in
 1996 with the merger of the then Sonoma Ranger Unit, and the
 Lake-Napa Ranger Unit. It is comprised of the six counties of
 Sonoma, Lake, Napa, Yolo, Colusa, and Solano (Figure 2). LNU
 has primary responsibility for more than 2.1 million acres of
 State Responsibility Area (SRA^), and 2.3 million acres of CDF
 Direct Protection Area (DPA^) lands, more than any other unit                                                   Figure I; CDF Units

 (Table 1). It has the third largest population living within CDF
 DPA,and ranks third in the average number of annual fires.

                                                         The Unit is divided into three divisions, and ten
                                              field battalions. The boundaries of Sonoma County define
                                              the West Division with four battalions. The South Division
                                              is composed of Napa and Solano Counties, divided into
                                              three battalions. And the North Division, with three
                                              battalions consists of the counties of Lake, Colusa, and
                                              Yolo. Headquarters, including the Unit's Emergency
                                              Command Center (ECC) are located just north of St.
                                              Helena in Napa County. Division specific offices are
           Figure! LNU Counties
                                              located at two smaller facilities in Santa Rosa in Sonoma
                                              County and Middletown in Lake County.

                           SRA               SRA                 SRA                DPA                DPA                  DPA
     County
                          Acres            Persons             Houses              Acres             Persons              Houses
   Colusa                 270,899                  708                  392        297,360                   610                       356
   Lake                   390,084              20,409             11,276           481,598               20,286               11,205
   Napa                   370,084              17,498              6,741           433,510               17,500                6,742
   Solano                  93,820              10,751              3,884            96,643               10,751                3,884
   Sonoma                 793,793              59,030             28,162           817,929               59,041               28,165
   Yolo                   183,127               1,564                   661        209,406                1,564                        661

   TOTAL;              2,101,807             109,960              51,116         2,336,446             109,752                51,013
                                           Table P: SRA and DPA Figures per LNU County

 ^ The State Board of Forestry and Fire Protection classify areas in which the primary financial responsibility for preventing and
 suppressing fires is that ofthe state. These include: lands covered wholly or in part by timber, brush, undergrowth or grass, whether of
 commercial value or not; lands which protect the soil from erosion, retard run-off of water or accelerated percolation; lands used
 principally for range or forage purposes; lands not owned by the Federal government; and lands not incorporated. SRA encompasses
 approximately 31 million acres.

'SRA and intermingled federal lands protected by the CDF. Most federal land in state DPA is protected by the CDF under contracts
  with federal land management agencies.

  ■* Data generated by CDF's Fire and Resource Assessment Program (FRAP) using 1999 CDF SRA data, DPA lands, and 2000 Census
  Block Data.




                                                                  -7-
    Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 10 of 92


                                                         Sonoma-Lake-Napa Unit
                                                          Fire Management Plan
                                                                       2005




                                            LAKE

                                                                                    COLUSA



                                                                                  \.     m Leesville
                                                                                    i



                                                                Clearlake Oaks

                                                                                                    Wilbur Spnngs


                                                                  konocti
                                           Kelscy-Cobb


                                                                         Mountain

                                                                                                                      YOLO
                                        Clovcrdalc

                                                                         Middletown/ NAPA                           Brooks
             Tlie Sea Ranch                                                         /
                                     Healdsbuic
                         SONOMA

                                                                            St. Helena          Posadas
                                       Hilton         Sonoma
                          Cazadero
                                                     +                                                    Spwish rial—
                                                      \
                                                  Santa Rosa
                                                        losal



                                      Occidental

                                                                                                                    Gordcn Valley
                                                                     Glen Ellen
                                                                                                                       S


                                                       Pcialuma


             LEGEND                                                                 Greenwood Ranch
                                                                                            1   ^
    ft       Fire Station                                                                                                           SOLANO

    ft       Conservation Camp
    s        Helitack Base

    +        Air Attack Base
                                                                                                                                             CreAlcd by M TuibeviDe
                                                                                                                                              CDF LNU PFE
I        k   County Line                                                                Ml es                                                   luK I. 200S
                                                                                                                                         (Jsng BesI Avaibd>le Diu



                                                         Figure 3: LNU Facility Map
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 11 of 92


                                            SononiA-Lake-Napa Unit
                                            Fire Management Plan
                                                    2005




                                      IV.     COLOBORATION



       Fire as a process, involves the proper combination of three elements: heat,
oxygen, and fuel. A wildfire doesn't conform to jurisdictional boundaries. It bums
wherever the three elements are present. Therefore, a wildfire, regardless of size, can
impact a wide variety of stakeholders. A stakeholder can be any person, agency, or
                   organization with a particular interest in fire safety and protection of
 IRPARTMETr^^
 ^        AND
     FIRE PROTECTION
                       •'   assets from wildland fire. In LNU this includes, but isn't limited to,
                   the fire protection professionals from more than 100 paid and
                   volunteer fire departments, nearly one hundred active Volunteers-in-
                   Prevention (VIP), planning staffs from the six counties, air quality
                   staff from six separate air quality districts, and dozens of citizens
                   groups, both formal and ad-hoc, that have engaged the issue of fire
                   protection in their respective communities. In LNU, we recognize
                   that such engagement takes many approaches. In fact, our
stakeholders have taught us everything, it is that there is no such thing as a single
"standard approach" to reducing costs and losses due to wildfire.

          In some instances, concemed citizens have formed exclusively around the issue of
fire, in which case they are known as "firesafe councils." In LNU, such councils have
been formed at various levels of community and govemance. For example, FireSafe
Sonoma encompasses the entire County of Sonoma, while the South Lake FireSafe
Council encompasses a portion of Lake County that has a common tradition resulting
from a geographically influenced fire history and a fire protection district that evolved in
response. At an even more local level, the Mt. Veeder FireSafe Council in Napa County
is oriented toward a specific community with its' own unique fire safety concerns.

       In other instances, long-established community groups can be considered
functionally equivalent to firesafe councils. Examples include the Hidden Valley Lake
Homeowners Association in Lake County, the
Berryessa Estate Homeowners Association and
the Circle Oaks Homeowners Association in
Napa County, and the Fountaingrove Open
Space Maintenance Association and the Fitch
Mountain Neighborhood Association in
Sonoma County, all of which have worked for
years with local CDF representatives to
implement community defense wildfire
protection  projects. Neighborhood     and
homeowner groups like these have been in                             Photo 2: Typical The Sea Ranch Structure and
                                                                                     Landscaping
existence for many years and have a long history
of addressing common problems of local land use and development, watershed issues,
and other local community environmental concerns. On the northern Sonoma Coast, The
Sea Ranch has its' own fire management plan dating back to the


                                                     -9-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 12 of 92


                                             Sonoma-Lake-Napa Unit
                                              Fire Management Plan
                                                       2005




1980s aimed at increasing community wildfire awareness, and the implementation of a
combination of fuel breaks and fuel reduction to protect assets, mainly structures, at risk.
Dealing with the challenges posed by wildfire is often consistent with these longstanding
local approaches.

       Other local stakeholders include public and private institutions, such as Pacific
Union College, St. Helena Hospital and Health Center, and the California Veterans
Home, all in Napa County; the Audubon Society in Yolo County; the CalPine Energy
Corporation and the Northern California Power Authority, both geothermal energy
producers in the Geysers area of Sonoma and Lake Counties; Pacific Gas & Electric, and
numerous Resource Conservation Districts throughout the six county area. Unit staff has
long worked with every one of these institutions to implement pre-fire management
projects of various types.

        Various local, state, and federal government agencies also have major stakes in
fire safety and protection of assets from wildland fire. At the federal level, LNU has
                                                                     worked closely with the USD!
                                                                     Bureau of Land Management's
                                                                     (BLM)Ukiah Field Office, USDA
                                                                     Forest    Service's    (USFS)
                                                                     Mendocino National Forest, and
                                                                     the U.S. Army Corps of Engineers
                                                                     on numerous pre-fire management
                                                                     projects over the years. State
                                                                     agencies include the Department
                                                                     of Fish and Game, State Lands
                                                                     Commission, and the Department
                                                                     of Parks and Recreation. The Unit
                                                      currently has either active or
         Photo 3: U.S. Army Corps Lake Sonoma Prescribed
                   Rum in November 2002               recently completed Vegetation
                                                      Management Program (VMP)
projects on lands administered by each of these agencies.

       The Unit works closely with more than 100 volunteer and paid fire departments.
In Napa County, the Unit fulfills a dual function as the Napa County Fire Department. In
June of 2003, the Unit partnered with the county fire and planning departments of Napa
and Sonoma Counties in co-sponsorship of a regional FireWise Community Workshop
that engaged many of the stakeholders mentioned above in the Unit's fire management
planning process. This process continues today as the Napa FIREWISE Program, which
has the full endorsement of the Napa County Board of Supervisors. In its' third year, this
countywide program has received more than $500,000 in federal wildland urban interface
(WUI)grant funding. Over and over again, the key issue that arises in all these forums is
the growing WUI problem and the related problem of decreasing availability and
affordability of homeowner's insurance.




                                                       -10-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 13 of 92


                                    Sonoma-Lake-Napa Unit
                                     Fire Management Plan
                                              2005




       A second key issue in the Unit is the unique class of assets at risk in the Geysers
geothermal field where capital improvements that are valued in excess of four billion
dollars are vulnerable to some of the heaviest wildland fuel loadings in the Unit. Not only
are these facilities at risk to wildfire, they also pose the risk of ignition to themselves,
particularly due to numerous high-voltage transmission lines associated with the power
plants that generate and deliver electricity to over one million Califomians daily. Refer to
Appendix A regarding a success story regarding last year's Geysers Fire.




                                  Photo 4: Unit 18 in The Geysers




                                              -11-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 14 of 92


                                     Sonoma-Lake-Napa Unit
                                      Fire Management Plan
                                             2005




        V.   GEOGRAPHIC INFORMATION SYSTEM METHODOLOGY


To facilitate understanding the figures, maps, and descriptions provided in this Plan, it is
important to discuss how geographic information system (GIS) was used for analysis.
CIS is software "tool" that applies data to be displayed as part of a map. A point, or area,
can be assigned specific attributes that then can be used for map symbolization. The
attribute forms a database. While producing a map is valuable for visualizing attributes,
the real benefit of using GIS is for modeling, or completing calculations based upon
attributes. The output of the modeling can then be incorporated into a map that shows the
viewer the end product of the modeling process. Once a model is built, a vast area
represented by GIS compatible data can be processed.

        In order to represent such variables as assets at risk, fuels, and topographic factors
that exist throughout California, a grid network was developed. It is impractical to have
very small grids, though it would be more accurate, to represent the various factors for
the entire State. Therefore, the grid network was derived by sectioning every 7.5-minute
United States Geographic Society (USGS) quadrangle map into a 9 x 9 grid to create
eight-one cells. Each cell is 450 acres and is referred to as a "Quad Eight-firsts"(Q81 ).
Q8U^ are used for all fire plan assessments, with each Q81^' having attributes that
describe the majority of the represented 450 acres. Refer to Figure 4 on the following
page.


       At a large scale, such as at the full extent ofLNU,the "block" appearance of each
Q8U^ is somewhat disguised, but if the user wants to zoom into a specific area, perhaps
down to even to a property parcel, the parcel may not be accurately represented by the
broad classification of the 450 acre Q81^^ For this type of user, and to more accurately
complete the fire plan assessments, a smaller grid needs to be developed.




                                              - 12
   Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 15 of 92


                                    Sonoma-Lake-Napa Doit
                                     Fire Management Plan
                                               2005




                1ST. HELENA                           CHILES VALLEY
                                                                            LAKE BERRYESSA
                          Los Posadas
  :5
St. Helena

                                                                      Spanish
                                  Q81st
                               450 Acres




                    RUTHERFORD
                                                       YOUNTVILLE           CAPELLVALLEY




       Glen Ellen




             LEGEND                                        NAPA                 MT: GEORGE

     "> County Line
        Water

        QSlst                                                                      Map Crcalcd by M.Turtwville
                                                                                        CDF LNUPFE

CD 7.5" uses Quadrangles                                                                   JuiC I. 200y
                                                                                    Usinz [)csl Available Data



                                   Figure 4: Illustration ofa Q81"



                                               - 13-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 16 of 92


                                              Sonoma-Lake-Napa Unit
                                               Fire Management Plan
                                                       2005



                                        VI.         ASSETS AT RISK



        The primary purpose of wildland fire protection is to safeguard the wide range of
assets than can be threatened by wildfire. Assets at risk refer to real and societal values
that have the potential to be burned or damaged by wildfire. In LNU,these assets include
life and safety, structures, water and watershed values, agriculture, rangeland, recreation,
air quality, soil resources, wildlife, unique scenic areas, cultural and historic resources.
Among the Unit's assets at risk are some of the world's most valuable agricultural lands,
which are often interspersed with high-value real estate, both residential and commercial.
Sixteen assets have been identified by the State Fire Plan and ranked as to their risk from
                                                                  wildfire. The table on the next page
                                                               I provides a description of the assets
                                                               11 evaluated.

                                   '                                     The resident population
     ^                                                            within the Unit is more than 1.2
 ^                                                                         Suburban populations are
                                                                  booming in the southern end of the
                                                                  Unit, particularly in Solano County,
                                                                  along the Interstate 80 corridor that
                                                                  links San Francisco and Sacramento.
                                                                  As           Local Responsibility
                                                                  Area (LRA) lands are          for
              Photo 5: LNU Agricultural Laird Use                 residential,   industrial,   and
agricultural purposes, there is increasing pressure for development in SRA lands.
Accelerated growth is occurring in the population centers of Santa Rosa, Petaluma,
Windsor, Healdsburg, Cloverdale, Vacaville, Fairfield, Vallejo, and Lake County. All of
these areas are characterized b a growing wildland urban interface(WUI)fire problem.

         In addition more than an estimated five million tourists travel through the Unit
each year, taking part in a wide variety of recreational activities from wine tasting to
enjoying the waterways. The fire ignition history in the Unit is consistent with these
human use factors and the state highway and county road corridors.

        The Geysers geothermal field, which is located in the Clear Lake Volcanic Area
straddling Sonoma and Lake Counties, is a unique asset at risk, and one that plays a large
role in the Unit's wildfire protection planning. The complex is comprised of dozens of
high value structures, including 22 power generating plants scattered over 30,000 acres of
remote, steep, and broken topography of the Mayacamas Mountains. This geothermal
field is the largest and most productive in the world. It has an estimated electrical
generating capacity of over 2,000 megawatts and supplies power, day in and day out, to
over one million California residents. More than four billion dollars in capital
improvements is at risk to wildfire in the midst of some of the Unit's most high hazard
wildland fuels. The numerous power-generating activities are not only at risk to wildfire,
but also have periodically been sources of ignition.


                                                       - 14-
                     Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 17 of 92

                                                         Sonoma-Lake-Napa Unit
                                                          Fire Management Plan
                                                                    2005




                                    1) Watersheds that feed run ofthe river power plants are ranked based on plant capacity.
 Hydroelectric
                   Public Welfare   2) Q81®^ cells adjacent to reservoir-based powerplants receive a low rank.
    Power
                                    3) Q81®^ cells containing canals and flumes receive a high rank.
   Fire-Flood      Public Safety    Watersheds with a history or problems or the "proper" conditions for future problems. Rank is
  Watersheds       Public Welfare   based on affected downstream population.
  Soil Erosion     Environment      Watersheds ranked based on erosion potential.
                                    Watershed area up to 20 miles upstream from water storage facility, rank based on water value and
 Water Storage     Public Welfare
                                    dead storage capacity of reservoir.
                                    1) Watersheds that are up to 20 miles upstream from water supply facility receive a high rank.
 Water Supply      Public Health    2) Q81^^ cells containing domestic water diversions are ranked based on number of connections.
                                    3) Q81^^ cells containing ditches that contribute to the water supply system assigned a high rank.
                                    Four mile viewshed around scenic highways and Vi-mile viewshed around wild and scenic rivers;
    Scenic         Public Welfare
                                    rank is based on potential impacts to vegetation types (tree vs. non-tree specie type.
    Timber         Public Welfare   Timberlands' rank based on values and susceptibility to damage.
     Range         Public Welfare   Rangelands' rank based on potential replacement feed cost by region, owner, and vegetation type.
                   Public Health    Potential damages to health, materials, vegetation, and visibility. Rank is based on vegetation type
  Air Quality       Environment     and air basin.
                   Public Welfare
    Historic                        Historic buildings ranked based on fire susceptibility.
                   Public Welfare
   Buildings
                                    Unique recreation areas or areas with potential damage to facilities. Rank is based on
   Recreation      Public Welfare
                                    susceptibility.
                   Public Safety    Ranking based on housing density and fire susceptibility.
   Structures
                   Public Welfare
   Non-game         Environment     Critical habitats and species locations based on input from the California Department of Fish and
    Wildlife       Public Welfare   Game,and other stakeholders.
                    Environment     Critical habitats and species locations based on input from the California Department of Fish and
 Game Wildlife
                   Public Welfare   Game,and other stakeholders.
                    Public Safety   Infrastructure for delivery of emergency and other critical services (e.g.: repeater sites,
 Infrastructure
                   Public Welfare   transmission lines)
Ecosystem Health    Environment     Ranking based on vegetation type and fuel characteristics.
                                                      Table 2; Assets at Risk Description

                                                                    -15-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 18 of 92


                                    Sonoma-Lakf-Napa Unit
                                     Fire Management Plan
                                            2005




         Assessment of the type, magnitude, and location of assets at risk to wildfire is a
critical element of pre-fire management. Because fire protection resources are limited, it
is prudent to allocate them based, at least in part, in the value of the assets at risk. The
total Assets at Risk map on the following page (Figure 5) represent an attempt to involve
stakeholders        in       the
evaluation     of   the   Unit's
wildfire protection system.
All assets at risk are equally
weighted and included in the
modeling. The QSU'are then
color-coded corresponding
to the percentile in which
they belong; i.e. the upper
5% is red.


        Areas with a high
cumulative asset values can
be   further    evaluated    for
wildfire       hazard.       The
                                                   Photo 6: Remote Historical Structures
resulting    high    risk,   high
hazard map can be used to prioritize management activities. The initial risk ranking is a
somewhat subjective process, though it benefits from the professional judgment and
knowledge of the Unit's fire professional staff. In this initial assessment, structures were
given the highest weight, timber, infrastructure, water storage, and water supply were
given a moderate weight, and all other assets were weighted at relatively low risk from
wildfire. The resulting map is currently undergoing wide stakeholder review, and is
subject to change over time. Refer to Figure 6.




                                            -16-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 19 of 92


                                  Sonoma-Lake-Napa Unit
                                   Fire Managemcnl Plan
                                            2005




                                                           ASSETS AT RISK
                                                                       Total Score




        LEGEND

    ^ ^ County Line

    £3 Water
    Assets at Risk Score
         Low: 0-79%

         Medium: 80-94%
                                                                                 Map Onud by M TWbfvdk
         High: 95-100%                             Miles




                           Figure 5; Assets at Risk Map(Total Score)




                                            - 17-
                              Sonoma-Lake-Napa Unit
                               Fire Management Plan
                                           2005




                                                           ASSETS AT RISK
                                                                   LNU Weighted




     LEGEND

     County Line

£3 Water
Weighted Asset Score
     Low: 0-79%

     Medium: SO-94%                   10            20              40
                                                     I                      Map Oeaud by M Tt0t«vin«
                                                                                 CDFLKU fn
     High: 95 - 100%                               Miles                          Atrw21.200S
                                                                             Uaing Best Available Data
                                                                                                         Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 20 of 92




                       Figure 6: LNU Weighted Assets at Risk Map




                                           - 18-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 21 of 92


                                        Sonoma-Lake-Napa Uoil
                                         Fire Management Plan
                                                  2005




                              VII.      THE FIRE SITUATION



A.     Local Fire Problem


        The Sonoma-Lake-Napa Unit is hot only the largest CDF Unit, but is also has one
of the most diverse fire landscapes for any comparable sized area in the world. The Unit
spans an area from the Pacific Ocean on the west, to the San Francisco Bay to the south,
and the Sacramento Valley to the east. The Mendocino Unit and the Mendocino National
Forest bound it to the north. Elevations range from sea level to nearly 5,000 feet (Figure
7), and it is not uncommon to have a 30 ~ 50 degree Fahrenheit range of temperatures in
the Unit on a summer day. Nearly every major fuel type in California exists within the
Unit's    boundary,    including
grasslands, oak woodlands, brush,
unique redwood forests, mixed
conifer forests, and      hardwood
forests. The only fuel model not
found is the desert type. Because
of the extreme vegetative and
climatic diversity, the Unit
experiences virtually any type of
wildfire   that    can    occur    in
California, from fast spreading
grass fires to full-blown forest
fires. This means the Unit's fire
protection system must be
extremely versatile and adaptable.
                                            LEGEND

       It has long been observed              CaaiyLJac


that certain areas are prone to           ELEVATION (fen)


wildfires again and again. These
"historic wildfire corridors" occur       C3

where topography, fuels, and
weather combine to channel large
                                                                Figure 7: LNU Elevation
and damaging fires in particular
locations. Well-documented examples include the mountainous area of western San
Fernando Valley near Santa Susana Pass, Newhall Pass Canyon, and the Santa Monica
Mountains between Topanga Canyon in Los Angeles County and Point Magu in Ventura
Canyon. Other examples include the Cajon Pass in San Bernardino County, and the
Oakland and Berkeley Hills in Alameda County.^
        While most of the Unit has burned at least once since the beginning of organized
fire protection, there are several areas of the Unit that have burned with such frequency as


 'Historic Wildfire Corridors," J. Meehan. Fire Management Notes, 1993 Vol.54 No. 1


                                                  -19-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 22 of 92


                                             Sonoma-Lake-Napa Unit
                                               Fire Management Plan
                                                        2005




to exhibit the characteristic of historic wildfire corridors (Figure 8). Prominent among
these areas are:


                The Geysers Geothermal Resources Area
                Lake Berryessa
                Rumsey Canyon
                Mt. St. Helena
                Cow Mountain
                North of Clear Lake
                N




                                          SLAKE



                                                                                                Rumsey Fire
                                                                         COLUSA




                   Geysers Fire




                                                                                    YOLO

                       SONOMA

                                                                  NAPA




                    LEGEND
          L ^ County Line
                                                                                           SOLANO
          £3 Water
               Wildfire Corridors

          FIRE HISTORY BY DECADE

                   ■ 2000-2004
                   ■ 1990-1999
                        1980-1989

                   ■ 1970-1979
                   ■ 1960-1969                             12.5
                                                                                                Maf»0«aK>J by M.Twbcvilte

                   ■ Fre-1950
                                                                                                      CDF l.NU PFE
                                                                         Miles                         Jeae 1.200)
                                                                                                 UaMf &«il AyaiUUe Du




                                    Figure 8: LNU Fire History with Wildfire Corridors
                                                        -20-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 23 of 92


                                    Sonoma-Lakc-Napa Unit
                                     Fire Management Plan
                                            2005




       It is interesting to note that two of the largest fires, by acreage, in California
during the 2004 fire season were located in LNU. The Geysers Fire started on September
3 and was contained on September 8 after burning 12,525 acres, and the Rumsey Fire
started on October 10, contained on October 16, and consumed 39,138 acres. The
Geysers Fire was located immediately adjacent to an area mentioned above, and the
Rumsey Fire started in the Rumsey Canyon area.

       The human impact on the local fire problem is inextricably linked with the natural
factors that favor historic wildfire corridors. The Unit contains agricultural, industrial,
and recreational populations, as well as an increasing commuter population working in
the greater San Francisco Bay Area. The fire ignition history in the Unit is consistent with
these human use factors and the state highway and county road corridors. A half dozen
population centers account
for approximately 80% of
the Unit's ignition history,
with three major recreation
areas (Clear Lake, Lake
Berryessa,     and     Lake
Sonoma) accounting for
another 10%. Agricultural
and recreational equipment
use account for the greatest
proportions of ignitions,
                                                                        %
followed      by      debris
burning.
                                        Photo 7: Geysers Pire Perimeter and Surrounding Vineyards



B.     Desired Future Condition


        Wildfire will never be completely eliminated from the landscape. As an element
of California's ecology, it is natural and inevitable as wind or rain. All the factors that
effect wildland fire behavior can be categorized into three environment elements:
weather, topography, and fuel. It is unlikely that humans will ever be able to control,
manage, or change the effects of weather or topography on wildfire behavior. But it is
possible to manage fuel, both vegetative and structural, which provides the basis for fire
protection planning. Managing fuel is the focus of LNU's Fire Management Plan.

       The goal of this Plan is to create not just a heightened awareness of wildfire, but a
"fire safe" environment where citizens can continue to live, work, and recreate in the
areas that are prone to wildfire; that is, most of the wildland areas of California. To
ensure this, the Plan sets out to educate the citizenry to the hazards and risk of wildfire
and to engage them in the development of appropriate actions to minimize the negative
impacts resulting from wildfire.




                                            -21 -
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 24 of 92


                                        Sonoma-Lake-Napa Unit
                                         Fire Management Plan
                                                  2005




       As fire management plans are successfully institutionalized, it is expected that the
general public will grow in understanding of living in a wildfire prone environment. This
Plan will help focus citizens and other stakeholders into developing mitigation strategies
and specific projects to implement them. Hopefully, defensible space around structures,
firewise building practices, adequate water supplies, and fire equipment access will
become as commonplace as smoke alarms and fire extinguishers are today in residential
and commercial occupancies.




                            Photo 8: Palomino Lakes Subdivision near Cioverdaie




        In the near-term, public outreach programs and fuel reduction projects will be
implemented, many using grant funds. But in the long-term, these programs will become
institutionalized, a feature of "living with wildfire." Community-wide fuel management
projects will be integrated into aspects of community well being on the same order of
priority as community water supply, waste collection systems, flood and erosion control,
and neighborhood beautification. Catastrophic wildfire losses will become as rare, or
nonexistent, as catastrophic fires in schools, hospitals, high-rises, or any other category of
occupancy that has had its' fire risk mitigated aggressively over the years through built-in
fire protection measures.

       Wildfires will continue to occur in California. But in the desired future condition,
humans will weather them with little more difficulty than they currently weather the wind
and rain. Why? Because they will view wildfire realistically, not as something that "can't


                                                  -22-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 25 of 92


                                          Sonoma-Lake-Napa Unit
                                           Fire Management Plan
                                                  2005




happen here," but as a phenomenon that not only can happen, but probably will happen.
Along with the realistic assessment of wildfire risk will come the realization that much
can be done to prepare for and mitigate the wildfire hazard, and that local fire
management plans, or Community Wildfire Protection Plans(CWPP)are a prime vehicle
for accomplishing this.


C.        Ignition Workload Assessment(Level of Service)

       The ignition workload assessment is
meant to focus on identifying those areas with the
highest potential of experiencing unacceptable
loss and high suppression cost wildfires. One key
to mitigating this potential is the successful
mobilization of firefighting resources in a timely
manner. It is the purpose of the ignition workload
analysis to assess how successful CDF has been
in providing equal fire protection to similar lands,
and to identi^ where this goal is not being                       Photo 9: Example of CDF's Fire Suppression
achieved and improvement is needed.

          The intent of the California Fire Plan methodology is to use ignition data to
analyze fire intensity, damage, cause, vegetation type, and initial attack success or failure.
"Success" or "failure" in this system is a theoretical construct based on subjective
evaluation, after the fact, of the level of firefighting resource commitment and ultimate
fire size. The validity of analysis is limited if it neglects to take into account such factors
as the commitment of resources to other fires or incidents when a new fire starts,
operational discretion, and extreme fire weather conditions that may not be reflected in
burned acreage numbers. For example, a fire that bums more acres than the theoretical
threshold determined by vegetation type may be deemed a "failure," while in reality,
operational tactics may have resulted in asset protection at the expense of more acres of
bumed wildland vegetation. In realm of wildland firefighting, such operational results
would be considered a "success."


                                      One of the major inputs into the ignition workload
         »f                    assessment is the accurate determination and documentation of
                               weather conditions at the time of ignition. Essentially, this
                               assessment   is   most    valid    in    areas     where       reliable         and
                               representative weather data is continuously available.
                               Unfortunately, this isn't the case in many areas of the State,
                               including large portions of LNU. It isn't unusual in the summer,
                               for example, for coastal portions of the Unit to be bathed in fog
                               with temperatures in the 50s, while at the same time, further
                               inland temperatures may be in the 90s and the buming conditions
                               are extreme. The same type of variation can be attributed to
  Phoio 10; Remote Activaied
     Weather Station(RAWS)



                                                  -23-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 26 of 92


                                             Sonoma-Lake-Napa Unit
                                               Fire Management Plan
                                                       2005




elevation differences, being above or below the fog. Because of the climatic diversity, it
can be misleading to rely on the nearest available remote activated weather station
(RAWS)data in such an assessment. Until the State is able to provide RAWS coverage
that provides a comprehensive representation of California's fire environments, in all
their diversity, this assessment will be most valid in those areas and units with relatively
homogeneous weather and adequate RAWS coverage.

        A benefit of using GIS is the ability to query the database that is being displayed
in the maps. A query can also be done by a geographic area such as a county, response
area, or a specific battalion. Using fire ignition data from January 6^, 1994 to February
2"^ 2005, which includes 3,663 ignitions, the following graph was developed to show
fire causes by percentage per county along with the Unit's overall average.

       50



       45



       40 --




            /

                                                          CAUSE

            ■ Colusa      BLakc        DNaoa         BSolano           ■ Sonoma     HYolo         ■UNIT
                                       Figure 10: Graph of Fire Cause by County


 The statistical map approximating initial attack workload assessment is depicted in
 Figure 11. The map is designed to show the effectiveness of the suppression organization
 in meeting the initial attack fire workload. The ignitions captured in the map are within
 the timeframe as the above graph. The attempt to control fires before they become large
 and costly is evaluated in this assessment. The underlying assumption is that fires, which
 are successfully contained in the initial attack^ (lA) stage, are not the primary problem.

 ^ Initial attack refers to the first set of resources sent by CDF upon being notified of a fire. If initial attack
 isn't successful, the response and strategy-situation is upgraded to extended attack with additional


                                                        -24-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 27 of 92


                                           Sonoma-Lake-Napa Unit
                                            Fire Management Plan
                                                    2005




        Problem fires are the few that exceed initial attack suppression capabilities,
generally due to extreme weather conditions, are costly to control and cause substantial
damage. The large fires account for a majority of acreage that is burned in the State each
year. Due to the lack of weather data for some areas, a number of failures appear as
statistical anomalies; were they to be matched with representative weather data, which is
not currently available; they would be recorded as "successes." Nevertheless, they are
displayed in this analysis as an initial approximation. As further evaluation occurs to
better match weather data with ignitions, the quality ofthis assessment will improve.

       To create the map, the location of where each fire started, or in fireflghting
terminology, the "point of origin," are plotted in the center of the respective Public Land
Survey (PLS) section, and color-coded based on success/failure scores. It is possible to
have more than one point of origin per section. Where this occurs, the colored coded
symbols are stacked upon one another. Figure 12 represents failure density or Q81®'areas
where more than one ignition has escaped initial attack.




resources being sent. The last response is "major," which is an extended that usually calls for the activation
ofan incident management team and resources responding from a much larger geographic area.


                                                    -25
     Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 28 of 92


                                     Sonoma-Lakc-Napa Unit
                                      Fire Management Plan
                                                200S




    LEGEND

•    County Line

     Water


     lA Success       0          12.5             25                              50
                      1                     ■       I      I       I          1   1
                                                                                       Map Created by M.Tiirbeville
                                                                                             CDF LNU PFE
     lA Failure                                  Miles                                         June S. 200}
                                                                                        Using Best Available Data




                          Figure 11: LNU Initial Attack Success and Failure




                                                -26-
  Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 29 of 92


                               Sonoma-Lake-Napa Unit
                                 Fire Management Plan
                                          2005




                                          I




  LEGEND

   N County Line

     Water


Failure Density


                     0          12.5             25                     50
                      1                            1     •          ■   1    Map Created by M.Turbcville
                                                                                   CDF LNU PFE
                                               Miles                                Jute 8, 2005
                                                                              Uang Best Available Data



                          Figure 12; LNU Ignition Failure Density




                                            -27-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 30 of 92


                                     Sonoma-Lake-Napa Unit
                                      Fire Management Plan
                                               2005




1)      Initial Attack Success and Failures

       The legislature has charged the Board of Forestry and CDF with delivering a fire
protection system that provides an equal level of protection for lands of similar type
(Public Resources Code (PRC) 4130). In order to do this, CDF utilizes a process that
evaluates the level of service currently afforded a particular wildland area with a
predetermined level for each area. This rating is expressed as the percentage of fires that
are successfully extinguished during initial attack. Success is defined as those fires that
are controlled during the initial attack phase before unacceptable damage and cost are
incurred.


       California has a complex fire environment and CDF data on assets at risk relative
to damage from wildfire is incomplete. These factors combine to make it very difficult to
develop a true performance-based fire protection planning system. CDF has resorted to
prescription-based fire protection planning, using such factors as response times, fire
detection systems and associated reporting times, acreage goals, as a way to overcome
the complexity ofthe issues. It is very hard to put"numbers" to factors that are subjective
and/or don't lend themselves to being quantified, such as address posting, defensible
space, and fire apparatus access, aircraft availability and response, water supply systems,
etc. Unfortunately, prescription based planning tends to oversimplify some issues. For
instance, prescription standards also make it difficult to integrate the interrelationships of
various fire protection programs, such as the value offuel reduction programs in reducing
the level offire protection effort required.

       Despite the shortcomings of a prescription-based fire protection planning system,
the Level of Service (LOS) rating can be used a "relative" system, which attempts to
measure the impact of fire on the various assets at risk. The LOS rating can be readily
used to describe the degree of success to stakeholders. The rating can also provide a way
to integrate the contribution various program components of fire prevention, fire
protection plarming, vegetation management, and fire suppression toward the goal of
keeping damage and cost within acceptable limits. It is important to reiterate that this
system is a relative system and that the ratings are only approximate.

        In the rating process, a fire may be considered a failure based upon the number of
resources committed and the fire size. Obviously,this approach oversimplifies the myriad
of factors that truly determine initial attack success, as has been discussed earlier in this
Plan.


       The LOS rating, mathematically, is a ratio of successful initial attack fire
suppression efforts to the total number of fire starts. Refer to Figure 13 for the formula. It
used GIS to graphically display the success and failures of the fire suppression resources
by overlaying ten (10) years of wildfire history onto a map, as shown in Figure 11, and
deriving the average annual number of fires by size, severity of burning conditions, and
assets lost.




                                                28-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 31 of 92


                                        Sonoma-Lake-Napa Unit
                                         Fire Management Plan
                                                   2005




 Success Rate       _   Annual Number of Fires Extinguished by Initial Attack                       100
                                            Total Number of Fires

                              Figure 13; Level ofService(LOS)Ratio Formula


         The result is an initial attack success rate measured as a percentage of fires by
vegetation type and area. Success is defined as those fires that are controlled before
unacceptable damage and cost are incurred and where initial attack resources are
sufficient to control wildfires.


        Rather than apply the LOS formula to all wildfires they are separated by which
fuel type, or planning belt, the fire burned. Then within each planning belt, fires are
further classified based on final size and weather conditions at the time of ignition. Each
fire is in turn classified as either a successful initial attack or a failure. Failures are
defined by planning belt as follows:
        •       Grass: 12 acres and greater
        •       Brush: 6 acres and greater
       •        Timber (Coastal and Interior Conifer): 3 acres and greater
       •        Woodland: 15 acres and greater

The analysis time period for Table 3 is the same as Figure 11, January 6^, 1994 through
February 2"^*, 2005. The planning belt vegetation types were analyzed independently. A
cumulative initial attack success rate of 95% was observed for this period of time. State
values are also included for comparision.


                            Success Rate                   Successful LA.                 Failure LA.
    Planning Belt
                           LNU            State            LNU              State        LNU       State


 Grass                     97%            95%                   924         20,339          33      1,039


 Brush                     90%            94%                   500         16,600          54      1,099

 Coastal Conifer           98%            98%                   263              2,534         5        48


 Interior Conifer          94%            95%                   774         19,092          46      1,040


 Woodland                  98%            97%                   186              9,622         4      335


 Not Classified            96%            97%                   837         33,852          38      1,191


     AVERAGE               95%            96%                3,484         102,039         180      4,752

                                Table 3: Initial Attack Successes and Failures




                                                    -29-
 Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 32 of 92


                                      Sonoma-Lake-Napa Unit
                                       Fire Management Plan
                                              2005




 D.      Vegetative Wildfire Fuels

         As mentioned previously, all the factors that
 effect wildland fire behavior can be categorized into
 three environmental elements: weather, topography,
 and fuel. Wildland fire fuels refer to all combustible
material available to bum within a given area of land.
There are four universally agreed upon fuel types as
defined by the National Wildfire Coordination Group
(NWCG); grass, shrub, timber litter, and logging slash.
Each fuel type has its' own set of fuel characteristics              Photo 11: Chemise

dependent upon several inherent factors. NWCG
outlines these fuel characteristics as^:

                Chemical Content: Substances in the fuels which can either retard or
                increase the rate of combustion, such as high mineral content, oils, resins,
                wax, or pitch.

                Compactness: The spacing between fine particles. This can be especially
                important in the surface layer of fuels, where the amount of air circulation
                affects rate of drying, rate of combustion, etc.

                Fuel Loading: The oven-dry weight of fuels in a given area, usually
                expressed in tons per acre. Fuel loading may be referenced to fuel size or
                timelag categories; and may include surface fuels or total fuels.

                Fuel Moisture: The amount of water in a fuel, expresses as percentage of
                the oven-dry weight of that fuel.

                 Horizontal Continuity: The horizontal distribution of fuels at various
                 levels or planes. Two categories: patchy or uniform.

                Size and Shape: Affects the fuel moisture timelag, the amount of heat
                required for ignition and to sustain combustion, and the burnout time of
                fuels. Surface-area-to-volume ratio is a representation of size and shape.

                Vertical Arrangement: The relative heights of fuels above the ground
                and their vertical continuity, which influences fire reaching various levels
                or strata. (Surface fuels vs. aerial fuels, and their relationships to one
                 another.)




'NWCG S-290 Intermediate Fire Behavior NFES 2378 July 1994.
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 33 of 92


                                       SoDoma-Lakc-Napa Unit
                                        Fire Management Plan
                                                2005




         All of the factors
contribute to fire spread,
intensity, and threats to
assets    at    risk.    And
recognizing that it is the
only environmental factor
we can easily modify, it is
important to understand
this fact. As an example,
consider fire intensity. It is
directly related to fuel
loading, which is measured
in tons per acre. Grass is
considered a light fuel at
less than one ton per acre,         Photo 12: ViewofNapaand Lake Counties from Berryessa Lookout circa 2001
while brush, at up to fifteen
tons per acre, is considered a heavy fuel. Some timber stands comprise extremely heavy
fuels loads, especially in the coastal conifer type, which may have fuel loadings in excess
of fifty tons per acre. Lighter fuels bum with a more rapid rate of spread and are
characterized by a relatively short period of intense heat output. Brush and timber, on the
other hand, exhibit a somewhat slower rate of spread, but a very high output and longer
residual heat production. So, the fuel loading fuel characteristic factor effects fire
behavior, and consequently fire suppression strategies and tactics. This in turn dictates
resource needs.


        The United States Forest Service (USFS) has developed thirteen fuel models that
categorize fuels by their "burn" characteristics, for the purpose of estimating fire
behavior. They were developed to be used throughout the Nation, and scientifically are a
"set of numbers" that when inputted into a computer model, represent how a certain fuel
model will bum. There are three grass fuel models, four shrub, three timber litter, and
three logging slash. Following is a short description of each fuel model from "Aids to
Determining Fuel Models for Estimating Fire Behavior^:"




® Aids to Determining Fuel Models. Anderson, Hal E. 1982 USDA Forest Service Technical Report INT-
122.



                                                 -31 -
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                6
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ledom
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              fuel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              iIn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ndsthis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  htiw
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  etmany
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    masonpidceolsi.eas
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       derlive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          lla
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          edna
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           areamdaieoak,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            nsgnuoy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              zinamoeichta,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       four.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Idense
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        nfive,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         but
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ledom
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         tllat
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ledom
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          eortonrfoior
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    fis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     taht
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     lthan
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Catthat
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         dna
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         omoremanfoloasibtalesrtgesv
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              3/C
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             X
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        §
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        fuel.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        daed-fo
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             snoit-aretnveicnloc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       higher
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       due
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ito
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         bum
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         do
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ntledom
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           rapidly
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           eas
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ntonronsively,
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 34 of 92




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in atnrQP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             fuel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Fires
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              this
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              bums,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              tree
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               cdna oyameupidcense.uor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    5
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Occurs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   fuel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   live
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Cosites,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      onmnoroop
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       citnosmatpuiorne.st
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 dead
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 little
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 less
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  htiwor
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   nodnaesareryphulaotrasumteur,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 but
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 four,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 fuel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 laSame
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ledom
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   updlas
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       inaoveintdtcsnoesipmosc
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      quickly.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      intensely
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      bum
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       fuel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       daerps
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Fires
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ledom
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        dna
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        yrev
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        this
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          moisture.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   leuf
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   live
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   No
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ffrom
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     fuel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     tons
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ito
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     4adaol
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       eighty
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       fctgreprneign.ar
                                                                                                                                                                                                                                                                                                                                                                                                                                                   htiw
                                                                                                                                                                                                                                                                                                                                                                                                                                                   inin
                                                                                                                                                                                                                                                                                                                                                                                                                                                     feet
                                                                                                                                                                                                                                                                                                                                                                                                                                                     height
                                                                                                                                                                                                                                                                                                                                                                                                                                                      thtiw
                                                                                                                                                                                                                                                                                                                                                                                                                                                       ceroorlnoetiwrnkousimun,g
                                                                                                                                                                                                                                                                                                                                                                                                                            bmsh
                                                                                                                                                                                                                                                                                                                                                                                                                            by
                                                                                                                                                                                                                                                                                                                                                                                                                             is
                                                                                                                                                                                                                                                                                                                                                                                                                             dezsixledom
                                                                                                                                                                                                                                                                                                                                                                                                                                foihsmB
                                                                                                                                                                                                                                                                                                                                                                                                                                dna
                                                                                                                                                                                                                                                                                                                                                                                                                                esrdutncartmashc
                                                                                                                                                                                                                                                                                                                                                                                                            LNU.
                                                                                                                                                                                                                                                                                                                                                                                                            Nto
                                                                                                                                                                                                                                                                                                                                                                                                            3eotlbacilp a
                                                                       Sonoma-Lflkc-Napa Unit
                                                                        Fire Management Plan




                                                                                                                                                                                                                                                                                                                                                                          fire
                                                                                                                                                                                                                                                                                                                                                                          insctprenocinutadseop.irmsotc y
                                                                                                                                                                                                                                                                                                                                                                          fire
                                                                                                                                                                                                                                                                                                                                                                          but




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         32-
                                                                                                                                                                                                                                                                                                                                                  from
                                                                                                                                                                                                                                                                                                                                                  Litter
                                                                                                                                                                                                                                                                                                                                                  fuel
                                                                                                                                                                                                                                                                                                                                                  live
                                                                                                                                                                                                                                                                                                                                                   tree
                                                                                                                                                                                                                                                                                                                                                   dna
                                                                                                                                                                                                                                                                                                                                                   seymipocsentpausrce.
                                                                                                2005




                                                                                                                                                                                                                                                                                                                                feet.
                                                                                                                                                                                                                                                                                                                                is
                                                                                                                                                                                                                                                                                                                                depth
                                                                                                                                                                                                                                                                                                                                 ledoM
                                                                                                                                                                                                                                                                                                                                 two
                                                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                                 2sthe
                                                                                                                                                                                                                                                                                                                                   leuf
                                                                                                                                                                                                                                                                                                                                   deb
                                                                                                                                                                                                                                                                                                                                   one
                                                                                                                                                                                                                                                                                                                                   ndnaiperaetnroca
                                                                                                                                                                                                                                                                                                 found
                                                                                                                                                                                                                                                                                                 is
                                                                                                                                                                                                                                                                                                 fuel
                                                                                                                                                                                                                                                                                                 five
                                                                                                                                                                                                                                                                                                 oFour
                                                                                                                                                                                                                                                                                                  tons
                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                   dtfocieoropenamdnbopeoyrw.
                                                                                                                                                                                                                                                                            feet
                                                                                                                                                                                                                                                                            by
                                                                                                                                                                                                                                                                             tall,
                                                                                                                                                                                                                                                                             two
                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                             danuetoneygnluadrnoeauibsrmuoasD
                                                                                                                                                                                                                                                                      D/C
                                                                                                                                                                                                                                                        feet.
                                                                                                                                                                                                                                                        four
                                                                                                                                                                                                                                                        lengths
                                                                                                                                                                                                                                                          gnD/C
                                                                                                                                                                                                                                                            igareva
                                                                                                                                                                                                                                 flame
                                                                                                                                                                                                                                 bum
                                                                                                                                                                                                                                 Fires
                                                                                                                                                                                                                                  Vi
                                                                                                                                                                                                                                  from
                                                                                                                                                                                                                                  %
                                                                                                                                                                                                                                  htiw
                                                                                                                                                                                                                                  ton
                                                                                                                                                                                                                                   racre.a
                                                                                                                                                                                                                                    foarprep-nigdelsy
                                                                                                                                                                                            1
                                                                                                                                                                                                      loading
                                                                                                                                                                                                      fuel
                                                                                                                                                                                                      live
                                                                                                                                                                                                       No
                                                                                                                                                                                                       like
                                                                                                                                                                                                       leuF
                                                                                                                                                                                                       trees.
                                                                                                                                                                                                        moorinsobtiuarteh.gesv
                                                                                                                                                                has
                                                                                                                                                                Less
                                                                                                                                                                dthe
                                                                                                                                                                 rthan
                                                                                                                                                                  oareaifodnathsahvd-anearnlos. arg
                                                                                                                                        lacipyt
                                                                                                                                         best
                                                                                                                                         fine
                                                                                                                                         foot
                                                                                                                                          dthat
                                                                                                                                           tall,
                                                                                                                                           egrass
                                                                                                                                            srtonenuestrxpert
                                                                                                                         level
                                                                                                                         knee
                                                                                                                         below
                                                                                                                         for
                                                                                                                          is
                                                                                                                          tuoba
                                                                                                                          This
                                                                                                                           ledom
                                                                                                                           or
                                                                                                                           desu
                                                                                                                            short;
                                                                                                                            yl areneg
                                                                                                       J_ - U  jiiMM
                                                                                                        jlftlI-P/
                                                                                                             ■"""'-":r
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 35 of 92


                                     Sonoma-Lake-Napa Unit
                                      Fire Management Plan
                                               2005




           \UoM
                      Mainly needles, leaves, and occasionally twigs because there is
                      little undergrowth below a conifer or hardwood canopy. May
                      contain occasional "jackpots," or heavy accumulations of fuel.
                      Closed canopy stands of short needle conifers or hardwoods that
               8      have leafed out support fire in the compact litter layer. No live fiiel
                      moisture. Fires in this model bum slowly due to compaction, and
                     do not pose control threat unless there is high temperatures, low
    P£h              relative humidity, and high winds that allow the fire to spread into
    W                the canopy. Symbolic of what is created by a shaded fuel break.
    H

                     Similar to a model eight, except has more fine fuels, about two to
                     four tons per acre, which create a deeper and not as compact layer
    W          9
    «
                     of leaves and needles. Fires bum with more intensity than fiiel
                      model eight with flame lengths from three to six feet.
    HH

    H
                      A shmb, sapling, or immature tree understory with a loading of
                     fine fuels from three to four tons per acre and a "heavy" loading of
                     more than twelve tons per acre. Fires in this model bum with a
               10    moderate rate of spread,flame lengths ranging from six to ten feet.
                     There is also occasional individual torching of trees, which can
                     cause embers to be cast and start spot fires. Poses the most control
                     problems ofthe three timber litter models.


  o            11     Not applicable to LNU.

  S
  oc
    ^
               12     Not applicable to LNU.
  O CO
               13     Not applicable to LNU.
                                  Table 4; Fuel Model Descriptions




        In order to analyze where "hazardous" fuels exist that will threaten any assets at
risk or cause resistance to fire suppression, the fuel models were used in conjunction with
GIS to create "planning belts." Generally speaking, all lands mapped in a particular
planning belt will exhibit similar fire behavior characteristics that impact suppression
activities, and thus are subject to similar planning consideration. These planning belts are
displayed in Figure 14.




                                                33
 Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 36 of 92


                             Sonoma-Lake-Napa Unit
                              Fire Management Plan
                                         2005




                                                                  L
                                                                  T

                                  m




    LEGEND

    Coimty Lliie

£3> Wita-
 PLANNING BELT
    Gi-ass

    &udt

    Con stnl Conifer

    Iiiteilor Coidfa

H Woodlnnd
    Deseit              0         12.5            25        50
                        1                                   1
                                                                 cDFunns
    BiiTen/Rock/OUier                           Mies             rw <. »•.'
                                                                              Dai




                            Figure 14; LNU Planning Beits



                                         -34-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 37 of 92


                                     Sonoma-Lake-Napa Unit
                                      Fire Management Plan
                                                2005




       To derive fuel rank, or fuel hazard ranking, other factors are combined with the
fuel type and modeled. The first step in the process is combining the fuel models by their
slope location classification. Unique fuel model-slope combinations were created using
the fuel models and six slope categories: 0-10%, 11-25%,26-40%,41-55%, 56-75%, and
over 76%. Using BEHAVE fire modeling software the outputs for each fuel model-slope
combination was plotted on a rate of spread vs. heat per unit area graph, and the results
were divided into three "surface ranks.'*




                     Mode



                                Figure 15: Fuel Assessment Process # 1




       After the surface rank was determined, the additional fuel factors of ladder and
crown index where combined to create a "fuel rank." These factors indicate the
probability that torching and crown fire will occur if the vegetation were subjected to a
wildfire under adverse fire weather conditions. Thus this ranking includes the hazards of
canopy involvement in fire along with the surface fire. The BEHAVE software is used
again to complete this step using unique combinations of topography and fuel under
given weather conditions.




                                Figure 16: Fuel Assessment Process #2


       The potential fire behavior drives the hazard ranking. The resulting fuel rank is
assigned to each Q8U^ within the Unit's SRA to comprise an approximation of the local
wildfire hazard. The fuel rank is divided onto three categories: moderate, high, and very
high. These results are depicted in Figure 17, the "Fuel Hazard Ranking Map." All fuels,
at a minimum, are classified as moderate.




                                                -35-
    Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 38 of 92


                                   Sonoma-Lake-Napa Unit
                                   Fire Management Plan
                                             2005




 LEGEND

    County Line

£3 Water
SURFACE RANK
     Med

     High                             12.5           25                    50
                         I     L                     _1_           J   L        Map Created by M Turbcville
^H|Very High                                        Miles                             CDFLNU PFE
                                                                                       June 6, 2005
                                                                                 Uiing Best Available Data



                             Figure 17; LNU Surface Fuel Ranking




                                             -36-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 39 of 92


                                           Sonoma-Lake-Napa Unit
                                            Fire Management Plan
                                                      2005




       This assessment of wildfire hazard, when combined with the previously described
assessment of assets at risk, provide a basis for prioritizing areas for treatment and other
forms of pre-fire management. Using this map as a guide, knowledge of fire behavior can
be applied to develop pre-fire prescriptions for specific vegetation types and situations.
For instance, a community in grass vegetation type may be protected by an annual
mowing regimen along roadsides. A brush land community may require a series of
prescribed bums implemented systematically, over time, to reduce fuel loads. And a
community in the timber type may benefit from a strategic system of shaded fuel breaks.
A combination of the aforementioned may be needed in a community that has more than
one fuel type. In fact, all of these pre-fire management tools are employed as part of
LNU's fire management plan.(These are described in the Project section of this Plan.)

      Another fuel factor that isn't considered in the fuel's assessment is the presence of
Sudden Oak Death (SOD). SOD has been detected in four of the six counties in LNU:
Sonoma, Napa, Solano, and Lake counties. SOD was first noticed in 1995 in the counties
of Marin and Santa Cruz, and has caused the death of several species of trees at a
landscape level.




               ?



                   Photo 13: Aerial View ofSudden Oak Death in Battalion 1411, April 30"', 2005


        SOD is a forest disease caused by the plant pathogen Phytophthora
ramorum. This pathogen has caused widespread dieback of tanoak and several oak
species (coast live oak, California black oak, Shreve's oak, and canyon live oak) in


                                                      -37-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 40 of 92


                                         Sonoma-Lake-Napa Unit
                                          Fire Management Plan
                                                   2005




California's central and northern coastal counties. It has also been found to infect the
leaves and twigs of numerous other plants species. While many of these foliar hosts, such
as California bay laurel and Rhododendron species, do not die from the disease, they do
play a key role in the spread of P. ramorum, acting as breeding ground for innoculum,
which may then be spread through wind-driven rain, water, plant material, or human
activity. P. ramorum thrives in cool, wet climates.^
        This gross dieback of native vegetation at such a large level with no solution in
sight, will increase the fuel loading available to bum and dramatically increase fire
behavior. Because the disease also weakens the trees, there is an increased danger to
firefighters working under or near them.


E.       Structure Fuels


        One incomplete aspect of the previously discussed vegetative wildfire fuels
analysis is the consideration ofstructures located within the wildland areas. To a wildfire,
a structure is just another fuel. And as mentioned before, the only element of the three
environmental        elements
that influence the behavior
of wildfire that we, as
humans, can change is
fuel. If a structure is in the
planning stages, design and
construction          material
recommendations can          be
made to make the structure
less prone to be ignited by
a wildfire. However, if the
structure is already built,
the easiest factor to change
may be to implement
various fuel modifications               Photo 14: Structures Destroyed by Wildfire During 2004 Fire Season
around    the   structures    in
order to protect them form encroaching wildfires. Public Resources Code (PRC) 4291
addresses fuel modification and the concept of "defensible space." Defensible space can
both be thought of for protecting a structure and also providing firefighters with a safe
environment to position their fire apparatus and perform the necessary function to prevent
the structure from igniting. Unfortunately, the proper building construction and
defensible space cannot guarantee that the structure will survive all wildfire possibilities.

       The following excerpt is from a paper prepared by CDF Battalion Chief Ethan
Foote, who is assigned to CDF's Northern Region office in Santa Rosa. Besides writing


 California Oak Mortality Task Force website. Accessed June 10*'', 2005.

                                                   -38-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 41 of 92


                                       Sonoma-Lake-Napa Unit
                                        Fire Management Plan
                                               2005




this paper, he was the principal researcher on the study ofthe Paint fire that is mentioned
in this excerpt.

              "One of the major objectives of wildfire control in general, and
       pre-fire management hazard reduction in particular, is to reduce the loss of
       life and property. The historical pattern of building loss during interface
       fires indicates that vegetation fuel management must go hand-in-glove
       with ignition resistant building construction to maximize the effectiveness
       of fire loss mitigation measures.

              Building loss and survival on the 1961 Bel Air fire, which
       destroyed 505 houses, was well documented. The report "Decision
       Analysis of Fire Protection Strategy for the Santa Monica Mountains"
       found that 71% of the buildings with 26-50 feet of brush clearance
       survived the fire. However, the survival rate of buildings exposed to the
       fire increased to 95% for houses that had both brush clearance and ignition
       resistant building construction (in this case non-wood roof covering), A
       similar pattern was seen on the 1990 Santa Barbara Paint fire, shown
       graphically below.

                         Building Survival on the 1990 Santa Paint Fire
                         Percent of 438 surveyed buildings surviving fire exposure
                    mi
                                86%




                                                               4%
                    0%
                         Non-flammable roof and          Non-flammable roof and
                          30 ft. brush clearance          30 ft. brush clearance
                               Present                         Absent

                   On the Paint Fire, which destroyed 479 houses and major
       buildings, the survival rate (above) was 86% for houses with both non
       flammable roofing and 30 feet of brush clearance. Only 4% of the 438
       houses surveyed in the Paint Fire survived where non-flammable roofing
        and 30 feet of brush clearance were absent. The modeling of structure loss
        and survival on the Paint Fire revealed that brush clearance alone only
       "explained" or accounted for 11% of the variation seen in the structure
       survival patterns. When brush clearance was combined with roof type in



                                                   39-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 42 of 92


                                  Sonoma-Lake-Napa Unit
                                   Fire Management Plan
                                          2005




     the model, and the effect of defensive actions was accounted for, the
     model explained 59% ofthe variability in structure loss.

             This is strong evidence that vegetation management alone will not
     be able to fully explain, nor mitigate, building loss on wildfires. Hence the
     need for the comprehensive approach in this plan, using a combination of
     vegetation management and addressing recommendation for ignition
     resistant building construction. There is also strong evidence that this
     comprehensive approach will work to significantly reduce interface losses.
     The "Los Angeles Time" (1 April 2004) reporting on the Southern
     California conflagrations of October 2003 clearly revealed the need for,
     and effectiveness of, combining vegetation management and ignition
     resistant building construction for reducing building loss in wildfires:

                    "Amid the ashes of the mostly costly wildfires in
            California's history lies evidence of a crucial lesson: Fire-
            resistant construction and vigilant removal of flammable
            vegetation significantly improved the odds of a home's
            survival, according to a Times analysis of fire records from
            more than 2,300 destroyed structures.

                   The impression left by an out-of-control fire racing
            through communities can be one of random destruction,
            with one house, or a whole block, burned to the ground and
            the next one spared for no apparent reason.

                   In fact, according to the Times analysis — which
            covered homes destroyed by the deadliest ofthe blazes, San
            Diego County's Cedar Fire — houses built since 1990 were
            far less likely to bum than those constmcted in any
            previous decade. Houses built during the 1990s were
            damaged or destroyed at less than half the rate of houses
             built earlier."


             The communities and homeowners covered by this plan have, for
     the past 40 years, had recommendations that can be (and have been)taken
     to reduce the ignitability of structures. An outcome of the 1961 Bel Air
     fire was the publication of the "Fire Safety Guides for Califomia
     Watersheds" by the County Supervisors Association of Califomia in 1965.
     These recommendations have been updated through the years. The current
     version of these "Fire Safe Guides" is "Structural Fire Prevention Field
     Guide for Mitigation of Wildfires" and can be found at
     Http://osfm.fire.ca.gov/stmctural.html.




                                           ■ 40-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 43 of 92


                                    Sonoma-Lake-Napa Unit
                                     Fire Management Plan
                                            2005




              These recommendations for ignition resistant building construction
       include;


              >   Roofing
              > Eaves & Balconies
              > Exterior Walls
              > Rafters
              >   Windows
              > Doors
              > Attic Ventilation Openings
              > Underfloor Areas
              >   Decking

              In response to the persistent loss of life and property in wildfires
       the most important ofthe recommendations is now a requirement. All new
       buildings, and significant re-roofing of existing buildings, in the
       communities covered by this plan are required to have ignition resistant
       roofing (California Building Code § 1503). The State of California is also
       in the process of promulgating changes to the state building code
       expanding the interface roof requirements and including new requirements
       addressing exterior wall construction, vents, and ancillary structures."

         At the time of the writing of this Plan, CDF is engaged in creating updated and
more accurate maps to depict fire hazard ranking areas. The previous map that is still
being used was produced nearly 20 years ago and was based upon personal observation
rather than using a modeling program such as what GIS can provide using inputs
including fuel models and slope classes. Sonoma and Calaveras were chosen as the two
initial test counties for a mapping project that will eventually be completed statewide.
Future building codes will reference these maps with the intent that structures will be
modified based upon what hazard zone it will be built in. For example, a proposed
structure in a medium hazard zone wouldn't need as much construction mitigation as the
same structure in very high hazard zone.

       Figure 18 was produced to depict the concentrations of structures in the Unit.
County parcel data was used, and rankings are done using the Q81^^ defined areas. The
colors represent different housing density classes as described in the table below. The
term unit is utilized instead of structures because "large" structures such as multi-family
dwelling or condominium are considered to have more units per parcel than using
"houses."




                                             • 41
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 44 of 92


                                   Sonoma-Lake-Napa Unit
                                    Fire Management Plan
                                             2005




            Density Class                             Housing Density


             Very High                            Over 1 unit per 5 acres

                                                     1 unit per 20 acres
                                                                 to
                                                      1 unit per 5 acres

                                                     1 unit per 160 acres
              Medium                                             to
                                                     1 unit per 20 acres

                                             Less than 1 unit per 160 acres

             Not Ranked                 Not Populated (e.g. wilderness areas)


                          Table 5: Description of Housing Density Classes
     Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 45 of 92


                                  Sonoma-Lake-Napa Unit
                                   Fire Management Plan
                                             2005




                                                                ASSETS AT RISK
                                                                      Structure Density



                                                                               t   Hidclen Valley La-ke
                                                                                   0^ ik     '                    *^

Mark West Springs ^
                                                                                                  '>               X' *• —




       LEGEND

         County Line

     £3 Water
     Density Ranking
          Not Ranked

          Low

          Medium

          High               0          10           20                   40
                              1                       I     t    t    I   I
                                                                                           Map Crasled by M Tiabeville
          Very High                                 Miles                                        a*I.NU PFK
                                                                                                 June 29.2005
                                                                                            Usuig Ekst Available Data




                           Figure 18: LNU Structure Density Ranking




                                             -43-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 46 of 92


                                     Sonoma-Lake-Napa Unit
                                       Fire Management Plan
                                                2005




       Besides what was mentioned in Foote's excerpt, there are other considerations
outside of what PRC 4291 encompasses. Some of these considerations are included in
local "firesafe" ordinances at the county level such as access, water supply, and
addressing. Access refers to the road surface, width, grade, and pullouts to allow passing.
Water supply describes on-site water storage and delivery systems. Addressing specifies
signing standards in order to locate a structure. These additional considerations are
inspected when the structure is built, and it is the structure owner/occupant's
responsibility to maintain the road, water supply, and address. Too often this maintenance
isn't performed.




                   5322
                   5326
                   5449
                   6270
                   6861
                   6869
                   7473
                   7927
                   6325 I




                             Photo !5: Wildland Urban Interface Photos




                                                -44-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 47 of 92


                                      Sonoma-Lake-Napa Unit
                                       Fir« Management Plan
                                                2005




       And Still yet are other hinderers to firefighting such as locked gates, inadequately
constructed bridges, roads blocked by vehicles, heavy accumulation of vegetation along
road, and bad addresses provided by 9-1-1 operators.




                              Photo 16: Wildland Urban Concerns




       CDF uses an internal form referred to as "LE-38" for Law Enforcement form
number 38 to complete PRC 4291 defensible space inspections. Common terminology for
CDF personnel is "LE-38 inspections" or "defensible space" inspections.

       Additional information regarding defensible space, PRC 4291, and local
ordinances is available at CDF fire stations, and CDF's website (www.Fire.ca.gov). An
example of available literature is shown on the following page.




                                               -45-
                                             Sonoma-Lake-Napa Unit
                                              Fire Management Plan
                                                          2005




                                                                                A Quick^^^
          Kake Your Home                                                        Checklist
                                                                                Fallowing these simpla sups can
                                                                                [tamatlcally inaaase tlu dunce cf your
                                                                                hora surviving I wildflrel

                                                                                □ create a DEFENSIBLE spaced! W
                                                                                       aiardyoixhcme. Th^eresdcissatD
                                                                                       your home & ih? mos important
                                                                                Q Try toga loicisfeaicf spacing, bcth
                                                                                  verticailyanj hcrizortally between
                                                                                       sItUis, lar^ pianis, arrlirKS. If you
                                                                                       tcr<?t foot high baishundamsaih Larger
                                                                                       rrees with iimts, lint up the Use at teat
                                                                                       It Feel Bred(sliiiethisinit>e\«gEtaijon
                                                                                       help to slow dcwn an advancing lire and
                        TraMlttmniAa                                                   QK'srirefi^iera a hgltirg chanoe.
                          atlea» 10'
                                            IB 19             -TT
                        jrcnKhltnn«>
                                                                                Ql PlansujrlJidsc43Eioeiimindea
                                                                                       tminuous path of VEgetaix. Do not
                                                                                       Ivavv any ccnitxrsilb^ tuel Mthin ihree
                                                                                       fed of your homa.
           ^   uwer
           Jt^niiibs
           kTiinncncd
                                                                                Q For landscapir^ purposes, use of
                                                ^      tOO'cbai                        irrigated hreresisiani pbnts s
                                               4                                       encour^ed. Green lawn, rxic. stcne,
                                                                                       and dher moerrals can bs tsed to aeaie
                                                                                       an iiractve and firesafelandsape.

                                 «*•
                                                                                Q Cter all VE^cn and ether flamiretlE
                                                                                       matsruls Frtm teieaih you deck.
                             Sp« e plasin aM »linib»
                               lAprrtni lliermB                                        Enclcise underudes cf elAUled decb
                                   tpr«B4tng                                           with fire rrdstant tuilding matehais. u
                                                                                       with sireen mesh mth a[xnings m
                                                                                       gwierthan Vtinih.
                                                                                Q KeeptreesiTimmEddieastla'tramyQU
                                                                                       lI irnney uid inm ail dead       fungir^
                                                                                       tn^yoir hotceorgar^e.

                                                                                 □ Cten all riEedbs Jid iBfwes from Ilk
                                                                                       red. eaves, and rainguilers.
                                                                                                                                   Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 48 of 92




ijf....




                             Figure 19: Example of Material Available on CDF Website




                                                          -46-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 49 of 92


                                      Sonoma-Lake-Napa Unit
                                       Fire Management Plan
                                                2005




F.     Frequency of Severe Fire Weather

       Fire behavior is dramatically influenced by weather conditions. Large, costly fires
are frequently, though not always, associated with severe fire weather. Severe fire
weather is typified by high temperatures, low relative humidity, and strong surface winds.
The State fire plan weather assessment considers the different climates in California.
There are also various different climates in LNU. The Pacific Ocean to the west and the
San Francisco Bay to the south greatly affect the Unit weather, as does the eastern edge
ofthe Unit being the western edge of the Sacramento Valley. Each of these local climates
experiences a different frequency of weather events that lead to severe fire behavior as a
result of the weather.


       It is easy to state that high temperatures, low relative humidity, and strong winds
contribute to extreme fire behavior, but it is difficult to quantify each of them and even
more difficult to realize the effects each weather factor has on each other. The state fire
plan's weather assessment uses a Fire Weather Index (FWI) that was developed by
researches at the USDA Forest Service's Riverside Fire Laboratory. This index combines
air temperature, relative humidity, and wind speed into a single value "relative" index.
Refer to Figure 20 for the formula.



                                                             + u'
                                FWI =
                                            n
                                                          0.3002



       Where: U = wind speed (miles per hour)



                   1= (-w)

       Where: m = equilibrium moisture content and is a function oftemperature in
             degrees Fahrenheit(T)and relative humidity(h)in percent

       For h less than 10%:       m = 0.03229 + 0.281073h -0.000578hT

       For h from 10-50%:         m = 2.22749 + 0.160107h -0.01478T


       For h greater than 50%: m = 21.0606 + 0.005565h —0.00035hT —0.483199h
                                Figure 20: Fire Weather Index Formula




                                                • 47-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 50 of 92


                                         Sonoma-Lake-Napa Unit
                                          Fire Management Plan
                                                   2005




         Corresponding fire behavior with each FWI values is described in the following
table.


    FWI
                Adjective                                         Description
   Value

                               Fires are not likely to start. If started, they spread very
                               slowly or may go out. There is little flaming combustion


 B              Very Low       and generally only the upper portion of the litter is
                               consumed. Control is readily achieved and little or no mop-
                                up is required.

                               Ignition may take place near prolonged heat sources. Spread
                                is slow in forests, and moderate in open areas. These are
   6-10            Low          light surface fires with low flames; generally, the litter layer
                                is consumed. Control is readily achieved, and some light
                                mop-up will be required.
                               Flaming matches may start fires. Spread is moderate in
                               forests, fast in open areas. Fires bum on the surface with
   11-15         Moderate       moderate flames, Some of the duff may be consumed on dry
                                sites. Control is not difficult and light to moderate mop-up
                                will be necessary.

                                Flaming matches will probably start fires. Spread , may be
                               fast in the forest, though not for sustained periods. These are
                               hot surface fires with some individual tree crowns being
  16-20            High
                               consumed. Short range spotting may occur. Much of the diff
                               will be consumed on shallow and dry sites. Control may be
                               difficult, and mop-up will require a moderate effort.
                                Ignition can occur readily. Spread will be fast for sustained
                                periods. Fires may be very hot, with local crowning and
  21-30         Very High       medium range spotting. Much of the duff will be consumed
                                on moderately deep and normally moist sites. Control will
                                be difficult and mop-up may require an extended effort.
                                Ignition can occur from sparks. Rates of spread will be
                                extremely fast for extended periods. Fires will be very hot,
                                and there may be extensive crowning and long range
    31+          Extreme
                                spotting. Much of the duff will be consumed on deep and
                                normally wet sites. Control may not be possible during the
                                day and mop-up will be difficult and extensive.

                      Table 6: Fire Weather Index Value and Corresponding Fire Behavior
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 51 of 92


                                          SoRoma-Lake-Napa Unit
                                           Fire Management Plan
                                                   2005




        This index is calculated from ten years of hourly weather readings(COUNTWX)
collected at remote activated weather stations (RAWS). The FWI doesn't include fuel
factors such as fuel type or fuel moisture, nor does it consider topography other than the
topographic features that affect the weather station data collection. Each weather station
is assigned a representative weather region. Table 7 describes the RAWS in LNU.

                             WIMS                                                                    Elevation
   Station        ID                          Owner            Latitude         Longitude
                                ID                                                                    (feet)
    Alder
                 ADS         041101            USFS            N 39.650         W 122.725              4500
   Springs
  Booneville     BNV         041001          CDF MEU           N 38.950         W 123.340              840
    Brooks        BSS        042202          CDF LNU           N 38.718         W 122.135              360
 County Line     CYL         041410             BLM            N 39.019         W 122.412              2085
  Eel River       EEL        041005             USFS           N 39.825         W 123.083              1500
  Knoxville
                 KNO         041409             BLM            N 38.883         W 122.417              2200
    Creek
   Konocti       KNC         041411          CDF LNU           N 38.917         W 122.717              2100
    Lyons                                                                       W 123.071              3200
                 LYO         041408             BLM            N 39.125
    Valley
  McGuires       MGS         041017          CDF MEU            N 39.336        W 123.601              520
   Redding        RED        040611          CDF SHU           N 40.516         W 122.291              502
  SacNWR         SWR         041102                             N 39.367        W 122.150               95
  Santa Rosa      STA        042009          CDF LNU           N 38.470         W 122.703              600

                        Table 7: LNU Remote Activated Weather Station(RAWS)Attributes




        Every day, throughout the
year, RAWS observation data is
electronically submitted to an
electronic   national   database.      Air
temperature, relative humidity, and
wind speed are extracted from this
database to calculate the fire plan's
FWI. These collected values are
inputted into the FWI formula and
compared to a "threshold" FWI
value that is derived from average
"bad" fire weather conditions of
95°F, 20% relative humidity, and a                              Photo 17: Sample of Unit's Weather
wind speed of seven miles per hour
(MPH) at eye level. This equates to a FWI value of 29.725, and any value above it is
considered "severe."




                                                   .49-
   Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 52 of 92


                                               Sonoma-Lake-Napa Unit
                                                Fire Management Plan
                                                          2005




            The frequency of severe fire weather is defined as the percentage of time during
   the budgeted fire season'® that the representative weather stations recorded observations
  (WXINSEAS)that when computed equate to, or are greater than 29.725. Non-fire season
   data is not considered, as the fuels are not in a state in which they readily bum regardless
   of the severity of weather. Naturally, there are rare exceptions to this; however it is not
   feasible to factor in all possible contingencies. Moreover, including this data would only
   serve to weaken the representative impact that severe weather plays in fire behavior.

             Since each station may have a different amount of observation then another, a
   ratio between the number of "severe" observations(SEVEREWX) and the total number
   of observations (WXINSEAS) needs to be calculated for the purposes of comparison
   between stations. This ratio or percent is WXSCORE. Ranking is based upon the
   WXSCORE with values from 0-5 classified as low, 5 - 20 as medium, and values
   greater than 20 as high. Correspondingly, the region represented by the weather station is
   given the same attribute ranking. Table 8 shows the values for LNU's RAWS,and Figure
   21 is a map depicting the geographic areas assigned to each RAWS and the
   corresponding ranking.



                       Total            Fire Season               Number of             Percent of     Rank
                  Observations         Observations               "Severe"               Severe
 Station
                                                                 Observations          Observations
                 (COUNTWX) (WXINSEAS) (SEVEREWX) (WXSCORE) (WXRANK)


                     75,523                32,918                     249                 0.76         Low

Booneville           66,039                29,273                     288                 0.98         Low
 Brooks              67,379                                           241                 0.63         Low
                     56,879                                          3011                 9.43        Medium
Eel River            89,120                38,883                     478                 1.23         Low
Knoxville
                     71,140                38,908                   2,244                 5.77        Medium
  Creek
 Konocti             68,383                40,405           !        1,750                4.33         Low

  Ly                                       29,339           '       6,773                 23.09        High
                     66,045
  Va
McGuires             70,302                31,538                      15                 0.05         Low
 Reddin              15,965                 7,302                     768                 10.52       Medium
SacNWR               16,557                 7,228                     326                 4.51         Low
Santa Rosa           35,360                21,558                     208                 0.96         Low


                                      Table 8: Fire Weather Index Calculation Inputs



      Budgeted fire season refers to a defined period of time when CDF expects that some, but not all, of its'
   fire protection resources will be needed on a daily basis for the suppression of wildfire. Because LNU was
   two separate units that were merged in 1996, there are two different budgeted fire seasons.
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 53 of 92


                                                Sonoma-Lakc-Napa Unit
                                                Fire Management Plan
                                                          2005




                                                           Eagle Peak EPF               Coming CRG

                                                            Thomes Creek TCK
                                Eel River EEL
                                        Mendocino Pass MOP


        LaytonviUe LAY
                 Rodeo Valley RDO                                                                        Cbico CHI
                                                     Alder Spnngs ADS




                   Soda CrcclrSOD

                                                     Stonyford S TV 0171)
  McGuires MGS

                                                                                   Sac N\VR SWR


                                      jglmladeiry^                SWR
          Cow Mountain 176
                                                    ADS-                          IA
                         A
            Lyons Valley LYO




              Booneville BNV
                                                                       L\ne CYL
            ^           '      Konbcti RA

                                                   KNC
                                                            Knbxvillc'c

                                    HawkeyeH^V
                                        A                        ^ Vkno
                                                                                  rooks B



                   MGS                                                             \ BSS

                                                  ^nta Rosa STA%^ ^




         LEGEND

     County Line
 A   RAWS
                                             Bearvy 220
Severe Fire Weather Ranking                 A yftBamabe BNB
                                                ^ ^WoodacreWAC
                Low
                                                          Mt Tamalpais MTT              Briones       Diamond BKD
        Q3 Medium                                      A Muir Woods 22!            A              ^    Map CteoioJ by M Turbctille
                                                        A                                                    a>K t,Nu pyy.
                 High                                                                                         Juw21.200S
                                                                                                        Ufiiig I3al Avoilobic Dait



                                 Figure 21: Initial Severe Fire Weather Index Ranking




                                                          -51-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 54 of 92


                                               Sonoma-Lake-Napa Unit
                                                Fire Management Plan
                                                         2005




        Unfortunately, statewide there are many voids in RAWS and other weather station
data, either because data has not been documented over time, or because the nearest
default weather stations are not truly representative of local weather conditions. This
latter condition is particularly acute in the southern end of LNU, where fire weather
conditions are extremely variable over relative short geographic distances due to the
attenuation of coastal influences with distance from the Pacific Ocean and the San
Francisco Bay.




   Photo 18: View ofFog Filling western Napaand southern Sonoma County as Viewed from Ida Clayton Road looking south.

        In areas where there are insufficient weather stations to adequately represent
"true" fire weather conditions; the system frequently defaults to using data from weather
stations that do no accurately reflect local site-specific conditions. Thus, for example, the
Napa Valley and the southern Sonoma County coastline default to the same weather
station located in the City of Santa Rosa, despite vast differences in fire weather. On an
August afternoon, it is not uncommon for it to be sixty degrees and foggy along the coast,
and over one hundred degrees in the Napa Valley, yet for the purposes of determining
initial attack success or failure, fires in both locations are presumed to bum with similar
intensity and require the same amount of effort to contain.

        Another concem is the use of RAWS location outside of the boundaries of LNU
such as Eel River and McGuires and the non-use of other RAWS that are in the Unit such
as Hawkeye and High Glade. RAWS selection and the area each represent needs to be
addressed to bring validity to the FWI analysis. If may be more beneficial to use RAWS


                                                         -52-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 55 of 92


                                    Sonoma-Lake-Napa Unit
                                     Fire Management Plan
                                            2005




located in Marin County after they become established, calibrated, and their data
accepted as being accurate.

       Until new or alternative sources of weather station data can be made available, the
Unit will rely on observed fire behavior along with fire history data as the best available
approximation of severe fire weather. It has been noted that certain areas are prone to
wildfire again and again. These "historic wildfire corridors" occur where topography,
fuels, and weather combine to channel large and damaging fires in particular locations.
(Refer to the Local Fire Problem section of this Plan for further discussion and figure on
this topic.) Therefore, as the validation step of the FWI, the low, medium, and high
rankings will be modified to correspond with these two factors: observed fire behavior,
and fire history data. These changes are reflected in Figure 22 on the following page.

       LNU has ordered an additional RAWS that will be delivered during the 2005 Fire
Season. This station will most probably be set up to better represent southern Napa
County.




                                             53
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 56 of 92


                                                Sonoma-Lake-Napa Unit
                                                 Fire Management Plan
                                                            2005




                                                              Eagle Peak EPF          Corning CRG
                     Ml es

                                                                Thomes Creek TCK
                                    Eel River EEL
                                            Mendocino Pass MOP

            Laytonville LAY
                      Rodeo Valley RDO                                                                        ChicoCHI
                                                          Alder Spnngs ADS




                        Soda Crce

                                                          StoDvford STY RED
      McGuircs MGS
                                                                 A
                                                                                   Sac NWRSWR

                                         Higbglade i{YG
              Cow Mountain 176 ^                      ADS

               Lyons Valley LYO




                  Boonevil e BNV




                                                     nta Rosa STA




             LEGEND

        County Line

  A     RAWS
                                                Bearvy 220
 Severe Fire Weather Ranking                  A     A^Barnabc BNB
                                                    ^ ^WoodacrcWAC
                  Low
                                                              Mt Tamalpais MTT        Briones BNE.B'««=''
            03 Medium                                      A Muir Woods 221        A            ^           Mep CfMted hy M. Tvrteville
                                                            A                                                     CDF LKU PTE
            M High                                                                                                 hm2\,70t>i
                                                                                                             UiBBi BeitAvMUUe DMa




                                    Mgurc 22: Final FWI Ranking with RAWS Locations




                                                            -54-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 57 of 92


                                       Sonoma-Lake-Napa Unit
                                        Fire Management Plan
                                                 2005




                                     VIII.      PROJECTS



       This portion of the Plan elaborates on projects, or what has been done "on the
ground" prior to a wildfire to mitigate the loss from large and damaging wildfires.
Projects are classified by battalions since the battalion level is the lowest field level
supervisor. There are ten field battalions in the Sonoma-Lake-Napa Unit (LNU) as
illustrated in the figure below.




                                   LAKE




                                                              LeesnU




                                                                           OLIIS
                                                                  WlburS




                               B1413

                  B14n


                                        B1410




           LEGEND
      *    Fire Station

      m    Conservation Camp
      ea   Helitack Base

           Air Attack Base
                                                                                   Map Cfewd by M Tarbevilk
                                                                                        CDFU4UPFE
    03 County Line                                                                       JoK 10,2005
                                                                                    UftBg BeflAvaUaUe Dan



                                     Figure 23: LNU Field Battalions




                                                 -55-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 58 of 92

                                          Sonoma-Lakc-Napa Unit
                                           Fire Management Plan
                                                    2005




A.        Battalion 1410(Mike Mickelson)

          Battalion      1410 spans                                                                         LAKE
                                                                                                           COUNTY
from the Pacific Ocean to the
top of Mt. Saint Helena
running the width of Sonoma
County, and an elevation                                                                                    NAPA
difference of over 4,300 feet.                                                                             COUNTY

The battalion is characterized                                                   Wnbor      MirkWaSpnng.
by a LRA valley floor, the
Santa Rosa plain, with SRA on                                                              FOUNTAINGROVE
                                                                                            HOMEOWNERS
both sides. There are many
                                                                                           Samakom
paid local government fire
departments and the largest                                                h   USTA


city in the Unit, Santa Rosa, is
                                                                               $<bMtDpol
located    within the      battalion.
                                                 WKSTSONOMA^FIRESAFE
There     are    three    CDF    fire
engines, one at the Santa Rosa
station and two at Occidental.


        Every incident becomes               LEGEND
multi-agency and often with               C3 Bitulion 1410
                                                             MARIN COUNTY \

structures being threatened.              RESPONSIBILITY
                                               ^ ERA
The perimeter of the 1964                          LRA

Hanley fire when placed over                       SRA


the footprint of Santa Rosa
                                                              Figure 23: Battalion 1410
City and the adjacent area
encompasses      over     1,000
structures.

                                                                                                                   th
          Battalion Chief Mike Mickelson transferred into the battalion effective June 6
2005 following the retirement of Mike Foley.


1)        Past Projects

          In June of 2003, the West
Sonoma Firesafe Council obtained a
$28,000 BLM Community Based
Wildfire Prevention Program Grant.
This Grant helped to solidify the
formation       of the    Council   and   to
address fuel reduction in the rural area
of    western  Sonoma  County
surrounding the community of

                                                             Photo 19: Coleman Valley Shaded Fuelbreak


                                                    -56-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 59 of 92


                                    Sonoma-Lake-Napa Unit
                                     Fire Management Plan
                                              2005




Occidental. The Council used the grant to provide a "free" ehipper with operator to
residents who cleared vegetation around their residence, a demonstration shaded
fuelbreak along Coleman Valley Road,(Photo 19) and a community presentation by a
fire ecologist. Chipping was done along Joy Road. (The Council area is defined by
watersheds and Highway 116, and thus a portion of the Council is in Battalion 1411.)

       Chief Foiey had worked with the Foothill Homeowners' Association to help them
understand the risk of fire and the importance of defensible space. He also advised them
on areas for fuels reduction and evacuation advice.

       The Fountaingrove Homeowners' Associations I and II held meetings with Chief
Foley to address their concerns with
wildfire. CDF responds to fires in the
Fountaingrove area under a mutual threat
zone (MTZ) agreement. The area is
located adjacent to SRA, and has a high
potential for significant dollar loss.

       The City of Santa Rosa fire
department published a fuel reduction
plan for the wildland immediately
adjacent to the city limits including
Annadel    State   Park.   The   consultant          Photo 20: Example of the Urban Interface within and adjacent
focused on classifying the fuels and then                             to the City of Santa Rosa

recommending       specific     treatment
methods. The treatments were then prioritized. It is to be seen if the City can follow
through on any fuel reduction as proposed in the plan. There is the potential for the City
to work with CDF to accomplish some of the fuel reduction.


2)     Current Projects

        There are no current projects in the West Sonoma Firesafe Council area. The
Council was denied on their last grant request. FireSafe Sonoma, which encompasses the
entire county, continues to hold meetings and work in support of projects.

        Battalion 1410 personnel will work with the Rincon Valley Fire Protection
District to complete LE-38 defensible space inspection in the rural area east of Santa
Rosa near Calistoga Road during the 2005 fire season.




                                              -57-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 60 of 92


                                     Sonoma-Lake-Napa Unit
                                      Fire Management Plan
                                             2005




3)     Future Projects and Priority Rankings

        With the change in battalion chief, there are no proposed projects. It is anticipated
that future projects will focus on areas identified as high risk/high hazard, support the
West Sonoma FireSafe Council and the City of Santa Rosa.




                                             •58-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 61 of 92


                                          Sonoma-Lake-Napa Unit
                                           Fire Management Plan
                                                  2005




B.     Battalion 1411 (Deanna Baxman)

       Battalion                  1411
encompasses the northwestern                             MENDOCINO COUNTY
edge of the Unit, and some of the
most   rural    areas    of Sonoma
County. All of the battalion is
SRA, 236,638 acres, with the
exception of a few parcels of
FRA       in      BLM's         Austin
Creek/Cazadero         holdings, and
the Kashia Indian Reservation.
Russian   River       Fire   Protection
District is the only paid local
government fire department,                                        m

except for a CDF Schedule A
program at The Sea Ranch. There                                                          a

are four CDF fire engines in the
battalion, one at The Sea Ranch,
                                                                  PACIFIC OCEAN
another        near      the     small
community of Cazadero, and two
just east of Rio Nido along
Highway 116 at Hilton.
                                                                  Figure 24: Battalion 1411

       One of the previously mentioned wildfire corridors is located in Battalion 1411,
along Highway 116, and the residents of the battalion are very aware of risk of wildfire.
The Creighton Ridge fire of 1978 hasn't been forgotten.

       Unique to the battalion is The Sea Ranch and Pole Mountain Lookout. The Sea
Ranch was created in the late 1970s with the acquisition of 3,500 acres of land that was
used as a sheep ranch. The result is a 2,300-parcel subdivision that has a well-organized
association. The Sea Ranch Association(TSRA)that is very aware of the wildfire hazard.
Pole Mountain Lookout is a privately funded lookout, possibly the only of its' kind in the
state, with funds being raised from local communities. Pole Mountain is staffed daily
throughout the fire season and is instrumental in the detection of local fires and provides
weather observations.



1)     Past Projects

       Since 1983, the Unit has had a series of VMP projects in The Sea Ranch Area.
CDF staff worked with the TSRA in development of their Fire Management Plan in
1990. Since that plan was adopted, the wildland-urban interface fire problem has evolved
with the construction of more homes, an increase in understory fuels, the invasion of



                                                  -59-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 62 of 92


                                             Sonoma-Lake-Napa Unit
                                              Fire Management Flan
                                                       200S




grasslands by shrub species, and a decline in the health of non-native pine trees.
TSRAhired a consultant and using their own Association funds have begun to implement
fuel reduction projects. Emphasis is placed on the lands adjacent and grasslands west of
Highway 1.

       In the Timber Cove area, a
fuel reduction project funded by
BLM through the Community Based
Wildfire Prevention Grants Program
created a shaded fuelbreak along
Ruoff Road between Highway 1 and
Timber Cove Road. Ruoff Road
transects   an    area      of    timbered
wildland that has been developed.
The road provides access to many
homes, and was not passable to two-
way traffic in many locations
because of the narrow paving and                               Pholo 21: Ruofl'koad Two Years Al'ler Shaded
                                                                           Fuelbreak Established
encroaching     vegetation.     The
fuelbreak will provide for evacuation, access for firefighting resources, and a possible
"line" to halt a fire. The grant was sponsored through Fire Safe Sonoma, with staff
support provided by CDF and the Sonoma County Department of Emergency Services.

                                                                       The Fort Ross              Volunteer Fire
                                                              Company has been active in the reduction
                                                              of fuel loading through coordinated
                                                              chipping and formation of shaded
                                                              fuelbreaks, through the same funding
                                                              mechanism        and     administration         as the
                                                              Timber       Cove        area.      A       California
                                                              Conservation Corps(CCC)crew was used
                                                              in place of a private contractor to compete
                                                              the work. The CCC crew worked with the
                                                              residents to clear and chip several shaded
                                                              fuelbreaks.




            Photo 22: CCC Crew Working on one of Fort Ross Volunteer Fire Company's Shaded Fuelbreaks
                                                       ^60^
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 63 of 92


                                    Sonoma-Lake-Napa Unit
                                     Fire Management Plan
                                            2005




2)     Present Projects

      The TSRA last updated their fire plan
in November of 2002, and a currently
working on updating it again. All funding is
through a parcel assessment fee. Annually,
the TSRA still coordinates fuel reduction
through the use of mowing and grazing. CDF
personnel assigned to The Sea Ranch fire
station aggressively completes 500 to 1,600
LE-38 defensible space inspections each year.

                                                       Photo 23: Goals and Sheep Grazing at The Sea Ranch
        Battalion 1411 personnel annually post
fire prevention signs along the major roadway
corridors, conduct LE-38 defensible space inspections in target areas, maintain a presence
at large community events, and participate in many other forms of public education.

       Battalion Chief Baxman conducts powerline and pole inspections annually in her
battalion. She is also aware of several California Forest Improvement Program (CFIP)
projects within her battalion but has very little involvement in their administration since
the projects are coordinated at CDF's Northern Region office.


3)     Future Projects and Priority Rankings

       The    Fort   Ross    Volunteer      Fire
Company has submitted another BLM grant
for chipping of roadside vegetation along
major corridors to create additional shaded
fuelbreaks, distributing publications to inform
residents about defensible space, funding for
address signs, and providing a chipper for
private driveways and areas adjacent to
structures. A long-term goal is to create a                 Photo 24: Grazed Area Along Higlnvay I in
                                                                         The Sea Ranch
regional CWPP.

       Since the TSRA already has a well-established fuel reduction program, the
possibility exists to expand it using grant monies. The Association has not explored this
option, but has always relied upon funding through a parcel assessment.

       Battalion 1411's priorities are to support the Fort Ross Volunteer Fire Company,
whom have been included in this Plan, The Sea Ranch Association, and any other groups
that actively bring forward projects to CDF.




                                            -61-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 64 of 92


                                       Sonoma-Lake-Napa Unit
                                        Fire Management Plan
                                               2005




C.     Battaiion 1412(Roy Sprague)

       Battalion 1412 encompasses
southern Sonoma County; the Sonoma
                                                 ANNABEL STATE PARK
Valley and the Petaluma area,
separated by Sonoma Mountain. Within
the battalion are several full-time local                                                                MAYACAMAS
                                                                                              K-'-'1 SHADED FUELBREAK
government fire departments as well as
volunteer based fire departments. There
are two CDF fire stations, one just west                            ^Rdheenhrfc

of Petaluma staffed       with   one   fire                        •catati


engine, and the other along Highway
12 south of Kenwood that houses two
fire engines and a bulldozer.


1)     Past Projects
                                                  LEGEND

       Past projects have been funded              BiIIiUob 1412

                                                RESPONSIBIUTY

through BLM's Community Based                           FRA

                                                        SRA
Wildfire Prevention Grants Program                 C? LRA
using a variety of methods to get the                                        Figure 25: Battalion 1412
actual work completed. Near Glen Ellen,
a grant was sponsored through FireSafe Sonoma, to establish a safety corridor and a
secondary ingress and egress route in a high hazard area adjacent to Annadel State Park.
Another project, also sponsored by FireSafe Sonoma used Sonoma County work crews to
clear roadways that had been overgrown by vegetation. And along five miles Trinity
Road in the Mayacamas Mountains east of Glen Ellen, a shaded fuelbreak was created
using CDF Fire Crews, residents, and county work crews. The Trinity Road fiaelbreak
was funded by the Forest Stewardship, a previous program similar to BLM's Community
Based Wildfire Prevention Grant Program.

2)     Present Projects

       Present projects consist of small community events such as the one held on May
28"^, 2005 for Lovall Valley residents. CDF apparatus and personnel also participate in
other community events such as parades.

       Each year, CDF commits fire prevention and suppression resources to large
events at Infineon Raceway located near Sears Point along Highway 37. The Raceway
holds several races during the summer months that attract over 100,000 spectators.

3)     Future Projects and Priority Rankings

       None are identified at the time of publication.



                                               -62-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 65 of 92


                                       Sonoma-Lakc-Napa Unit
                                        Fire Management Flan
                                                2005




D.     Battalion 1413(Kim Thompson)

       Northeastern Sonoma County, including the unique Geysers geothermal area, and
the United State Army Corps' Lake Sonoma Project, are within Battalion 1413. Most of
the battalion is very rural,
with        only        two
incorporated         cities,
                                                MENDOCINO COUNTY
Cloverdale             and
                                                                                          LAKE
Healdsburg. The bum                                                                      COUNTY

permit process generates
over two hundred public
contacts each year, giving
Battalion 1413 personnel
the opportunity to both
educate      and    inform
agricultural    industry
related personnel and
                                  LEGEND
residents about wildfires.
                               C3 BtnaUm 141)                                       FITCH MOUNTAIN
The battalion stations are     RESPONSIBILrrV
                                  ^ FRA
Healdsburg with two               d? SKA
                                       lJU
engines and a bulldozer,
and   Cloverdale    staffed                             Figure 26: Battalion 1413
with two engines.


1)     Past Projects

       The battalion has been very busy with pre-fire management programs in the past
ranging from vegetation management program (VMP)control bums at the remote Cooley
Ranch north of Lake Sonoma to homeowners working with CDF and the local fire
department to reduce fuels in the Fitch Mountain Area.

        In 2000, the City of Healdsburg Fire Department contacted CDF for advice on its'
growing wildland/urban interface fire hazard, particularly on the City's north and east
flanks. This area compromises the steepest and highest elevations in the city, on Fitch
Mountain, and area adjacent to it, which is SRA. Working with FireSafe Sonoma,
Healdsburg Fire Department, and the Sonoma County Department of Emergency
Services, a plan was developed for a multi-phase fire environment modification. Funding
was secured through a Western Wildland Urban Interface Grant administered by the
USDA Forest Service. During the summer of 2001 and 2002, this project was
implemented with LE-38 defensible space inspections, a community chipper program,
and the re-establishment of an alternative fire access road. Califomia Conservation Corps
(CCC)crews were also used.




                                                -63-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 66 of 92


                                             Sonoma-Lake-Napa Unit
                                              Fire Management Plan
                                                     2005




         Also in 2002, approximately 150 acres was burned on the CalPine VMP during
with winter months.


        In the Palomino Lakes subdivision, CDF and the Cloverdale Fire Protection
District coordinated with the Palomino Homeowners' Association to reduce fuel loading.
The Palomino Lakes subdivision has experienced damaging fires in the past. Private
contractors were used to clear vegetation along roads, and chip over seventy-five cubic
yards of vegetation. Along with the work, a community meeting was held.

       At the Lake Sonoma Project, a VMP bum was completed in November of 2002
after more than fifteen years of planning. CDF maintains an agreement with the Army
Corps for wildland fire protection. Each year under this agreement, a meeting is held to
discuss the contract. Part of CDF's responsibility is to train the Army Corps' staff in
                                          wildland firefighting, discuss fire prevention
                                                      issues, and pre-plan emergency response.
                                                      Much of the lake's campgrounds are remote
                                                      and access is only via a boat and/or fire roads.
                                                      CDF       fire   crews   are   used   to   construct
                                                      precautionary handlines around the campsites
                                                      prior to fire season, and bulldozers and
                                                      graders are used to maintain the fire roads on
                                                      a rotating basis. A fire prevention display is
                                                      kept at the visitors' center as well as a fire
                                                      prevention sign and fire danger rating sign
    Photo 25: us Army Corps Lake Sonoma Project       along the roadway leading to the lake's main
                                                      access.



         Battalion Chief Kim Thompson works closely with local govemment cooperators,
annually holding a multi-agency drill that replicates a wildland-urban interface wildfire
response. This event while providing training for CDF and local government personnel
increases wildfire awareness and prevention in the community in which the drill is held.
The image of a fire engine backed in a driveway, with fire fighters in full personnel
protective equipment and fire hoses deployed generates discussion amongst homeowners
and CDF. Additional benefits include area orientation and pre-planning for fire fighters,
the opportunity for homeowners to approach fire fighters, and for personnel from
different fire departments the opportunity to interact.

       Battalion 1413 personnel also complete many LE-38 defensible space inspections.
Each year a targeted area is defined for each station to complete inspections, using direct
mailers asking for volunteer compliance or self-inspection. CDF personnel then complete
follow-up work to ensure compliance. This LE-38 approach in conjunction with the
aforementioned multi-agency drill bodes well for promoting the concept of defensible
space.




                                                      -64-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 67 of 92


                                          Sonoma-Lakc-Napa Unit
                                           Fire Management Plan
                                                    2005




2)      Present Projects

        Working with CalPine, a project is being drafted for VMP burning on the lands
they control. Brush species will be targeted with the burning most likely to occur in the
fall.


       Personnel actively participate in community events, such as the Healdsburg
Future Farms of America(FFA)parade held on Memorial Weekend of each year.




                  Photo 26; Battalion 1413 Fire Apparatus and Personnel in Healdsburg FFA Parade



3)      Future Projects and Priority Rankings

        In 2004, Assistant Chief Dana Cole, and Battalion Chief Kim Thompson met with
CalPine representatives to complete a hazard assessment and provide recommendations
regarding defensible space surrounding the many structures in the Geysers Geothermal
Area. Collaboration with CalPine personnel is ongoing with additional structures being
inspected in 2005.

        Upcoming focus will be on the West Dry Creek Road area. BC Thompson is
working on a presentation to the Dry Creek Valley Association and this year's multi-
agency training will be held in this area. The West Dry Creek Road area has experienced
a large damaging fire in 1959, the 2,041 acre Wine Creek Fire, and the 1972 Bradford
Fire that burned 1,782 acres. Since then many more homes have been built in the area
that was burned. The potential exists for a similar fire to occur under severe fire weather
conditions.




                                                     -65-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 68 of 92


                                      Sonoma-Lake-Napa Unit
                                       Fire Management Plan
                                                2005




E.     Battalion 1414(Mark Barclay)

       Battalion    1414    covers
northern Napa County from the                     LAKE
                                                COUNTY
small community of Rutherford                                                   ST. HELENA
                                                                                 HOSPITAL

to the top of Mt. St. Helena and
east to Angwin. Highway 29 is                                                               INITIAL GOAT

the major traffic corridor through                                                        TREATMENT AREAS


the battalion. Las Posadas State
Forest is within the confines of
the battalion, and there is a fire
station on the forest property                                                                  MADRONE
                                                                                                  KNOLL
with one fire engine. Other CDF
fire resources in the battalion are
two CDF fire engines and a
                                                   SONOMA
bulldozer at St. Helena, and a                     COUNTY

CDF staffed, county-owned fire
engine at St. Helena.

       Similar to Battalion 1413
personnel, many contacts with
the public are generated through             LEGEND


the bum permit process. Most of           C3 Buialion 1414
                                         RESPONSIBILITY

the Napa Valley floor, and some               ^ FRA
                                                   SRA
of the hillsides, are planted with                 LRA                       Miles

grapevines. This industry has a
                                                              Figure 27: Battalion 1414
heavy reliance on burning to
dispose of agricultural trimmings.

       Battalion 1414, as well as battalions 1415 and 1416, oversees Napa County Fire
Department volunteer fire companies. Assigned to Battalion 1414 are Deer Park,
Angwin, and Rutherford. St. Helena and Calistoga cities also have their own organized
fire departments and respond with CDF daily to incidents. All three battalions, except for
the portion of Battlion 1415 in Solano County, are included.in the Napa FIREWISE
program, a cooperative effort between CDF, Napa City, Napa County, Resource
Conservation District, and local FireSafe Councils.


1)     Past Projects

       A majority of past projects have been in the wildland-urban interface areas on the
west aspect of the Napa County. There are two communities, Deer Park and Angwin, and
many other clusters of homes in the wildland environment.
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 69 of 92


                                   Sonoma-Lake-Napa Unit
                                    Fire Management Flan
                                           2005




       The Pacific Union College VMP (Rx North-049-LNU) was located in the
wildland urban interface area just to the north and east of the town of Angwin. The
project's objective was to reduce the flashy fuel accumulation near structures and other
assets at risk while protecting timber and wildlife resources. The primary method to
accomplish this objective was through manual and mechanical treatment using CDF Fire
Crews from Konocti Conservation Camp. Fuels were removed manually and either
chipped, piled and burned, or broadcast burned. Over one hundred acres were treated,
including the Howell Mountain Road corridor.

        St. Helena Hospital VMP(Rx North-051-LNU) was adjacent to the grounds of St.
Helena Hospital, a steep hillside complex in the community of Deer Park. The objective
of this project was to reduce the heavy brush fuel load that could contribute to a fast
moving, high intensity wildfire that would endanger a major health care complex and the
surrounding residential communities. Work was performed by CDF Fire Crews from
Konocti Conservation Camp to prune trees, cut brush, and remove dead woody ground
material. Removed fuels are chipped and spread onsite, or burned in small piles during
the winter months. Eighty acres were treated.

      Other recent VMPs include the Wildlake and Pickett on the slopes above the
Napa Valley Floor.

       The small neighborhood of Madrone Knolls which is located just off of and above
Silverado Trail, has worked with CDF to establish a shaded fuelbreak using personnel
from the Civilian Conservation Corps. The intent is to use periodic grazing with goats to
maintain the shaded fuelbreak. Silverado Trail parallels Highway 29 on the east side of
Napa Valley, and as such attracts motorists attempting to avoid traffic congestion on
Highway 29. These motorists represent possible wildfire ignitions that would bum uphill
into the Madrone Knolls area.



2)     Present Projects

       The most prominent present project is the use of goats to reduce fuel loading in
the Angwin, Deer Park, and Madrone Knolls wildland-urban interface. Chief Mark
Barclay secured a ELM grant of $48,000 to make the project possible. Besides the use of
goats, chipping, hand limbing, piling, and burning will be used.
       Angwin and Deer Park are participating in the Napa County FIRBWISE chipping
program. Refer to Figure 30.




                                             67-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 70 of 92


                                      Sonoma-Lake-Napa Unit
                                       Fire Management Plan
                                               2005




3)     Future Projects and Priority Rankings

        Future project priorities include the continuation or extension of the use of goats
for fuel reduction, Napa FIREWISE chipping program, and the use of CDF Fire Crews to
maintain and extend the interface clearance.


       Chief Barclay would also like to place emphasis on the reduction of fuels in Los
Pasadas State Forest due to its' current condition and proximity to structures.




                                       CHIPPER PROORftW




                              Photo 27: Napa FIRFWISE Chipping Program




                                               -68-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 71 of 92


                                        Sonoma-Lake-Napa Unit
                                         Fire Management Plan
                                                    2005




F.       Battalion 1415 (Scott Kuhn)

       Solano County, and
the eastern edge of Napa
County    including      Lake                                         KBOXville
                                                                                     BERRYESSA
Berryessa is Battalion 1415.                   LAKE
                                             COUNTY
                                                                                       ESTATES

Lake    Berryessa     is    a
recreational   destination      and
generates      many        medical
related calls for service and
                                                           rac>WI«y
the potential for large                                                                      VOLO
                                                                                            COUNT
wildfires. Surrounding" the                                                                         BERRYESSA
                                                                                                    HIGHLANDS
lake, and along the roadways
leading to the lake, are small
                                                            NAPA
rural subdivisions, such as                                COUNTY
Circle      Oaks,        and     the   SONOMA
                                       COUNTY
Berryessa      Estates,        which
increase the assets at risk.
                                                                                                    Vkciville
                                                                      CIRCLE                             SOLANO
         There are two CDF                                            OAKS                               COUNTY
                                          LEGEND
fire   stations     in    Battalion
                                       C3 Bjllalioa I41S
1415, Spanish Flat with two            RESPONSIBILITY

fire engines and a bulldozer                    FRA

                                           ^ SRA
near Lake Berryessa and a                  C? LRA
single engine station on
Gordon Valley Road near the
Napa/Solano county line.
Last year's Rumsey Fire                                                  Figure 28: B1415
burned     down     Berryessa
Lookout that was located on the top of Blue Ridge along the NapaA^olo county line.

         Battalion 1415 administers the volunteer fire companies of Pope Valley, Capell
Valley, and Gordon Valley. There are no paid fire departments in this area of Napa
County. The Solano County portion of the battalion is mostly covered by paid fire
departments and CDF is rarely first to arrive on any fire in Solano County.


1)       Past Projects

       Past projects have been around two of the developed subdivisions. In the 338-lot
Circle Oaks subdivision, a multi-year fuel modification project is being funded, in part,
by the BLM through the Community-Based Wildfire Prevention Grants Program. Circle
Oaks represents the largest concentration of people and house in Napa County. In 2002
they completed a Fire Safe and Fuel Management Plan.




                                                    -69-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 72 of 92


                                        Sonoma-Lake-Napa Unit
                                         Fire Management Plan
                                                  2005




      The Circle Oaks subdivision is located along Highway 121 between the City of
Napa and Lake Berryessa. The fuel modification aims at making it possible to contain
vegetation fires that start within the subdivision to the subdivision, and to protect the
subdivision from any encroaching wildfire. Shaded fuelbreaks were created along Napa
County roadway easements. Over 2,500 tons of fuels have been removed from the
perimeter greenbelt defensible space zone, and almost 300 tons of additional vegetation
from vacant lots. An estimated 800 cubic yards of vegetation was removed from around
structures following a LE-38 defensible space inspection program, and right-of-way
clearance was accomplished along seven miles of road.

        Berryessa Estates is a remote subdivision in the northeastern portion of Napa
County consisting of 160 lots. Due to many factors including remote location causing
long response times, one-way access, high-density flammable fuels with intermixed
structures, this subdivision has been designated as an area of concern regarding wildfire.
CDF personnel along with Pope Valley volunteers, and the Napa County Road
Department worked with the Berryessa Estates Homeowners Association (BEHOA) to
have members of the Association clear fuels around their homes to then be chipped. A
total of fifty piles were chipped. The BEHOA has expressed interest in created a firesafe
council.




                        w




                      Photo 28; Berryessa Estates. Photo courtesy of Napa FIREWISE.




                                                 -70-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 73 of 92


                                       Sonoma-Lake-Napa Unit
                                        Fire Management Plan
                                                2005




2)    Present Projects

      Berryessa Estates and Berryessa Highlands are participating in the Napa
FIREWISE chipper program.

      Circle Oaks continues to use a private contractor for chipping.


3)    Future Projects and Priority Rankings

      Priority for projects will be placed on projects sponsored by the Napa FIREWISE
program.




                                                                              8^


                   Photo 29; Napa FlRiiWISE Chipping Program. Photo courtesy of Napa FIREWISE,




                                                -71-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 74 of 92


                                      Sonoma-Lake-Napa Unit
                                       Fire Management Plan
                                                2005




G.     Battalion 1416(Dave Shew)

       Battalion 1416 is a
"combination" battalion in that
it consists of both CDF staffed
county owned structural fire
engines and a truck, and CDF                                    Yauatvilk

wildland     orientated     fire
engines. Even though they are
funded    through     different
sources,    the     day-to-day
operations are seamless. Three                                                             Mctay Spnsgi

facilities are in the battalion.
Yountville station, near the               SONOMA
                                           COUNTY
Yountville Veterans Home,
house a structural fire engine
and ladder truck, Napa station
with a structural fire engine                                                                             SOLANO
and a CDF fire engine, and                LEGEND                  CitTlinoVrhftn                          COUNTY


Greenwood Ranch, near the              C3 Battilion Hit
                                       RESPONSIBILITV
Napa County airport, with a                ^ FRA
structural fire engine and a                    SRA

                                           e? LRA
CDF fire engine.                                                                   Omyvi




       Dry    Creek-Lokoya,
Edgerly Island and Soda                                                 Miles
Canyon     volunteer    fire
companies are assigned to                                     Figure 29; bi416
Battalion   1416.    Career    fire
departments within the Battalion are Napa City, American Canyon Fire Protection
District, and Napa State Hospital.

                                          The Mt. Veeder Fire Safe Council is located in the
                                   battalion. It incorporates the same space as the Dry
                                   Creek-Lokoya volunteer fire company, or the
                                   mountainous terrain east of Yountville near the Napa-
                                   Sonoma county line. The volunteer fire company
                                   provides office space and supports the Council. The
                                   Council has received two grants, one for startup supplies
     FIRE SAFE
                                   such as office supplies and equipment, letterhead,
                                   mapping services, and to conduct community forums.
     COUNCIL                       The second was for a chipper program, which is
                                   described under past projects.




                                                -72-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 75 of 92


                                    Sonoma-Lake-Napa Unit
                                     Fire Management Flan
                                            2005




1)     Past Projects

       In 2003, following LE-38 defensible space inspections, a community chipper
programs was completed using funds from a BLM grant. The inspections along with
public education, strived at getting voluntary compliance with defensible space laws.
Fifty-two piles were produced by local residents and chipped by a team consisting of
CDF,Napa County Fire Department, Mt. Veeder Fire Safe Council, Napa County Road
Department, and Civilian Conservation Corps personnel.


2)     Present Projects

       All present projects are being administered through the Napa FIREWISE program
and the Mt. Veeder Fire Safe Council.



3)     Future Projects and Priority Rankings

       As with the present projects, future projects and their associated ranking are being
administered through the Napa FIREWISE program and the Mt. Veeder Fire Safe
Council.




                                            -73-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 76 of 92


                                    Sonoma-Lake-Napa Unit
                                     Fire Management Plan
                                            2005




H.     Napa FIREWISE

                              All of the Napa County field battalions are incorporated
                                Napa FIREWISE program. This program involves CDF,
                      Cities of Napa, St. Helena, and Calistoga fire departments, Napa
                      County, local FireSafe councils, and the resource conservation
                      district to fully engage the Public of Napa County in wildfire
                      awareness and mitigation measures. Additional information is
                      available at their website (www.co.napa.ca.us/firewise).

                              The Napa FIREWISE Plan has been reviewed and approved
                      by the County Board of Supervisors. It is composed of five main
elements: Education, Built Infrastructure, Fuels/Vegetation, Firewise Land Use Planning,
and Emergency Response Preparedness. It identifies through GIS the focused hazard
areas and is aligned with the 2000 county disaster plan. The Interface Plan has a multi-
year phase-in approach, with permanent change at the lowest levels (homeowner and
local government) as its' cornerstone philosophy. It covers all aspects of the interface
hazard prevention, response, and planning. The Napa County approach assumes multiple
partners and technical training of all resource managers and land use policy makers in the
county. It also makes use of the most advanced GIS systems currently available to local
govemment.

       Following is an outline of the five elements of the Program.

       1.     Firewise Education Program
              a)     Public Education Program
              b)     Technical/Professional Education Program
              c)     Interactive Internet Education Capability
              d)     Watershed/WICC Co-education Program

       2.      Firewise Built Infrastructure
              a)      Ignition-Resistant Construction
              b)      Enhanced Water Supplies (Built-in or Delivered)
              c)      Residential Sprinklers
              d)      FireSafe Roads and Driveways

       3.     Fuels/Vegetation Management
              a)     Defensible Space
              b)     Private Party Defensible Space Inspection Program
              c)     Insurance Industry Involvement
              d)     Designated Fuel Break Zones/Community Fuel Breaks
              e)      Watershed Management Plan with Fire Ecology Recognition
              f)      Timber Management Policies
              g)      Prescribed Burn and Smoke Management Program
              h)      Biomass Program



                                            -74-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 77 of 92


                                      Sonoma-Lake-Napa Unit
                                       Fire Management Plan
                                              2005




        4.      Firewise Land Use Planning
                a)     GIS-based Hazard Analysis/FFIRE Program
                b)      General Plan/Zoning Consideration for Wildfire
                c)      CEQA Guidelines for Fire Impacts
                d)      Project-specific Fire Protection Plans

        5.      Emergency Response Preparedness
                a)    DMA 2000 Certified Disaster Plan and Exercises
                b)    Equipment/Staffing Recommendations
                c)      Emergency Response and Evacuation Plans
                d)      CERT Program''

1)      Present Projects

       Through the assistance of a contracted public relations firm, a website, as
referenced earlier, has been developed along with brochures, the necessary materials for
public meetings including an electronic presentation, and numerous press releases have
been distributed to the media.


        This year numerous stakeholder meetings were held, a large-scale evacuation drill
was held in the Montecito Heights area, the first defensible space inspector course was
held, and a booth was set up for three days at the Napa-Solano Home and Garden Show.

2)      Future Projects and Priority Rankings

        The first priority is the public education about fire threat and what residents can
do to mitigate it. Immediate future plans are for the direct mailing of 15,000 brochures to
residents living in the urban-interface, stakeholder meetings, a defensible space inspector
course, and additions to the website.

      The second priority is to continue the established successful chipper program. The
2005 chipper program targeted seven high fire hazard communities around the county.
Refer to Figure 30.

        The third priority is to utilize GPS, GIS, and remote sensing to assist in public
education and fire hazard analysis. In 2005, the program worked with a fire ecologist and
GIS consultant to develop a model for assessing fire hazard severity zones using existing
GIS data and aerial photographs. Work was also done in collaboration with Colorado
Springs Fire Department's Firewise personnel to model their public internet map service
for displaying the fire hazard severity of each parcel.




"From Napa FIREWISE's 2005 Western States Wildland Urban Interface Grant Application.


                                              -75-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 78 of 92


                              SoDoma-Lakc-Napa Unit
                               Fire Management Plan
                                        2005




                                                                   COUNTY WIDE 2005
                                                                     NAPA FIREWiSE
                                                                    CHIPPING AREAS




                           _|fEStATES
                                             -r-    ...dT


                    FAr^GWIN.            •
                                                   'V. ,;y_

                              DEER'PARKr-ji



                                                       - ^^berryessa/
                                                             .'HIGHLANDS'

                                 - DRY CREEK- *
                                    V LOKpVA                   ■
                                       ^ -              <p

                                                              ALTA/- ,
                                                             HEIGHTS'    ■

                                   BROWNS
                                    VALLEY'
                                    'Lr-'

                                                              —




  N                                     f
                                                                               MAP W



 A                                 DESIGNATED ROADS
                     Figure 30: 2005 Napa FIREWISE Chipping Areas
                                                                              H MJCOU
                                                                              pfuvwrofi




                                        -76-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 79 of 92


                                        Sonoma-Lake-Napa Unit
                                         Fire Management Plan
                                                  2005




I.       Battalion 1417(8111 Klebe)

         Battalion 1417 is unique in
                                                                                                                        COLLSA
the fact that much of the battalion                                                                                     COUNTY

is   also   the   South   Lake   Fire
Protection District (SLFPD). And
the confines of the District are also
a firesafe council, the South Lake
County     Fire    Safe    Council.
Highway 29 is a major traffic                                                                                            VOLO
                                                                                                                         OUNT^
corridor through the county and for
                                                                 •Scllkt S;nn»s
commuter traffic to Sonoma and                                 LOCtt l.OMOND


Napa counties.
                                                               COM


         CDF facilities in Battalion                   Pines
                                                                                                HIDDEN VALLKV
                                                                         lUme Spnus
1417 are a fire station with two fire
engines and a bulldozer in
Middletown, and a CDF helicopter                                                   MIDDLnrm'N



at Boggs Mountain Helitack Base             SONOMA
                                                                      SOUTHILAKE FIRE SAFE

near Cobb. CDF also, through a              COUNTY

cooperative contract with the
SLFPD, staff two paramedic                    LEGEND
                                                                                                                 NAPA
                                                                                                                COUNTY
ambulances, one near Cobb and the          C3 BillaliOD 1417
other in the Hidden Valley Lake            RESPONSIBILITV
                                               ^ FRA
subdivision. The district operates             ^ SRA
two additional fire stations using                  LRA




volunteers.
                                                                               Figure3l:B!417


       This South Lake County Fire Safe Council is very active. It covers an area of
approximately 258 square miles. They have received funds through BLM several times
over the past few years for various projects. The Council coordinates a chipping program,
community meetings to inform and educate residents, run public service announcements
on the local radio and cable channel, and post fire safety related signs throughout their
 area.



       Hidden Valley Lake is an approximately 3,000-parcel subdivision, along
Highway 29 that has introduced a lot of structures into a fire prone environment. Hidden
Valley Lake is a gated community that has incorporated Public Resources Code 4290 and
4291 defensible space laws into their homeowners' code of conduct and regulations.
They also maintain a fuelbreak around the subdivision, as well as completing fuel
reduction for the "common" areas of undeveloped land.




                                                  -77-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 80 of 92


                                         Sonoma-Lakc-Napa Unit
                                          Fire Management Plan
                                                    2005




                           Photo 30: Southeastern Edge of Hidden Valley Lake Subdivision




1)     Past Projects

       Following is a list of completed past
projects performed by the South Lake Fire
Safe Council:


      •         Chipping      on      over      150
                different sites
      •         Shaded      fuelbreak         along
                approximately 3 miles of
                Bottle Rock Road
      •         Completed          Sycamore
                Fuelbreak (0.6 miles)
                                                           Photo 31; Circle Fuelbreak adjacent to Loch Lomond Structures
      •         Completed             Circle
                Fuelbreak (0.7 miles)
      •         Evacuation Plan
       •        Community meetings
                Public Service Announcements on radio, cable, and in newspaper focusing
                on Fire Safe




                                                    -78-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 81 of 92


                                          Sonoma-Lake-Napa Unit
                                          Fire Management Plan
                                                  2005




2)   Present Projects

     The South Lake Fire Safe Council is currently working on the following projects:

              Chipping Program
              Prather Fuel Break (1.6 miles of which 20% has been completed)
              2006 Fire Safe calendar
              Securing Title III funds (approximately $50,000)
              Increase publicity using local media
              Community meetings
              Hidden Valley fuel reduction program

3)   Future Projects and Priority Rankings

     The South Lake Fire Safe Council's future projects include:

     •        Additional fire breaks in critical areas as identified by CDF personnel
     •        Chili cook-off fundraiser
     •        Redistribute evacuation plan
     •        LE-38 defensible space inspections in Loch Lomond area

      SOUTH LAKE COUNTY
WILDLAND FIRE PREPARATION AND




Evacuation Plan
                                                         PLANT
                                                         iFlRE SAFE!
                                                             707-987-2857                       Council
                                                         lwww.southlakefiresafecouncil.org

                                                                  Photo 31; Example of Roadside Sign




      Photo 32: Cover ofEvacuation Plan




                                                  -79-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 82 of 92


                                             Sonoma-Lake-Napa Unit
                                              Fire Management Plan
                                                              2005




J.     Battalion 1418 (Jamie Crabtree)

         Northern Lake County except for lands in the Mendocino National Forest belong
to Battalion 1418. Because of the proximity to the National forest, Battalion Chief
Crabtree works frequently with them, and their resources are incorporated into CDF
initial attack dispatches. Battalion 1418 fire stations are located along Highway 175,
Kelsey-Cobb, and along Highway 20, Clear Lake Oaks. Kelsey-Cobb is staffed with two
fire engines, and Clear Lake Oaks is staffed with two engines and a bulldozer.

                         PYRAMID RIDGE
                                    VMP




     MENDOCINO
      COUNTY
                                                                                                             COLUSA
                                                                                                            COUNTY

                                                              BsricQ Sprifigs
                                                                                        ^        Spnngj,
                                                                                       BarkcTviUc^^
                                              Nice X




                                     CLEAR LAKE
                                                                                                           JUDGE DAVIS
                                                                                                              VMP
                             RLakepoit
                                                                k
                                                                                Oeariflke Oala
                                                        an l^arfc^
                             \                   'I
                                      Kelsc^'illc
                                                        Sodj B«)''-v



        LEGEND          Highland Springs

     C3 BatUlion 1418
     RESFGNSIBlLrrV                        KELSev.COBB
              FRA
                                                        Glwview
              SRA

              lra

                                                                                                               \   sfriwpre
     C3 USES DPA

                                                       Figure 32; B1418




1)     Past Projects

       Battalion 1418 projects focus mainly on prescribed burning. Recent past projects
include Cow Mountain and Judge Davis Canyon.

       The Cow Mountain (Rx North-047-LNU) project burned brush to lessen the fuel
loading, protect assets at risk, improve wildlife habitat, and increase water yield. The
project was located in mountainous terrain near the Lake/Mendocino County Line. Fifty
acres were burned in November of 2002.




                                                               -80-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 83 of 92


                                    Sonoma-Lake-Napa Unit
                                     Fire Management Plan
                                            2005




       The Judge Davis Canyon (Rx North-052-LNU) project was located in Lake
County ten miles east of Clearlake in the Rocky Creek-Cache Creek Wilderness Study
Area, which is managed by the BLM. Vegetation is primarily chemise and mixed
chaparral and has historically been the site of periodic wildfires. Project objectives were
to reduce fuel loading, improve wildlife habitat, and increase water yield.

2)     Present Projects

       A possible project is in the planning stages in the Cow Mountain Area for
prescribed burning called the Pyramid Ridge VMP.


3)     Future Projects and Priority Rankings

       None are proposed at the time of publication.




                                             81
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 84 of 92


                                                       Sonoma-Lake-Nflpa Unit
                                                        Fire Management Plan
                                                               2005




L.        Battalion 1419(Jim Wright)

                                                                                       Battalion   1419 is the
                                                                                eastern edge of LNU, running
                                                                                the length of Colusa and Yolo
                                                                                Counties, with three single
                                                                                engine fire stations located near
                 LEESV1LLE                                                      Leesville, Wilbur Springs, and
                                                                                Brooks. The battalion is very
                                                                                rural,  with   many      large
                                              COLUSA                            landowners.
                         IL8URSFR1N           COUNTY

                                                                                       Highway 16, which runs
                              Rwn»«v                                            from Highway 20 to Interstate
                                                                                505, has had an above average
                                                       VQi^O
                                                       OUNTY                    number of fire ignitions in the
                   VOLO
                                       OOKS                                     area referred to as Rumsey
                    VMP                                                         Canyon. The largest CDF fire
                                                                                in the state last year started in
                                                   YOLO
                                                                                Rumsey Canyon and burned
                     NAPA
                                                                                south to Lake Berryessa being
                   COUNTY                                                       pushed by a North wind.

     LEGEND                                      SOLANO
                                                                                1)     Past Projects
                                                 COUNTY
C3
RESPONSIBILITY
                                                                                       CDF has been able to
     4F I'BA
     4F SRA                                                                     take advantage of the rural
     d;7' i-RA                                                                  setting and large landowners to
                                                                                complete many prescribed
                                 Figure 33:81419                                 burns over the years.


2)        Present Projects

       Battalion Chief Jim Wright, and the previous battalion chief, Bill Klebe, have
been very proactive in working with landowners and BLM to complete prescribed bums
for a variety of purposes.

        The Yolo VMP (Rx North-057-LNU) was developed in conjunction with the
National Audubon Society of California, Yolo County Resource Conservation District,
and the BLM. The goal is to, over a three-year period starting in 2003, bum brush in the
fall and winter along with the spring burning of non-native grassland species. 240 acres
of non-native grasslands were successfully bumed over three days in June of 2003, and
261 acres of brush were treated during the 2005 winter period.




                                                               -82-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 85 of 92


                           Sonoma-Lake-Napa Unit
                            Fire Management Plan
                                    2005




                         Photo 32: Yolo VMP




                                    -83-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 86 of 92

                                  Sonoma-Lake-Napa Unit
                                   Fire Management Flan
                                          2005




       Other small projects, such as the Payne Ranch prescribed bum in June of 2005
have been conducted to eradicate undesirable exotic weed species. And CDF*s Northem
Region firing class is held near Williams each year. Besides offering training for CDF
personnel it creates a firebreak between the SRA mountains and the LRA valley floor.

3)     Future Projects and Priority Rankings

      Future projects will continue to include working with landowners and the BLM to
conduct prescribed burning for desired resource management objectives.




                                          -84-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 87 of 92


                                      Sonoma-Lake-Napa Unit
                                       Fire Management Plan
                                              2005




                             IX.     INSTITUTIONAL ISSUES



       Assuming that community groups understand the importance of fuel reduction,
what prevents the work from getting done? There are a variety of reasons.

         At the Unit level, an assistant chief and fire captain are responsible for pre-fire
projects. It is difficult to maintain contact and support the various FireSafe councils and
other community groups. This issue has been compounded as the assistant chiefs
position has been left vacant since May         2005 and the fire captain is on a temporary
assignment, being regularly assigned to a fire station. In order to complete more "on-the-
ground" pre-fire projects, more personnel need to be assigned to work in the six county
area. In other units, a similar level of staffing is afforded to one or two counties.

        Another "personnel" issue is the availability of CDF fire crews to complete
projects. The locations of conservation camps, associated travel time, and other projects
create competition and makes it impractical for the use of fire crews in some areas of the
Unit. In place of CDF crews, CCC crews or private contractors are used. There also
appears to be an increased demand for crews during the summer months for wildfires
assignments, which make them less available.

       Many projects are completed that meet the intent of LNU's Fire Plan but don't
involve CDF personnel. An example is roadway clearing that is done by county or State
road departments. In essence,
                           |
these departments are creating I
a    similar   desired   condition
along roadways that FireSafe
          other community
groups are                  grants
for. Other community groups,
or even large landowners, are                                   :                                      .
creating their own fuelbreaks
or                           own                                                             * ^
                          without                                                                  .
          CDF. Many     the
departments       personnel
completing these projects are                                                                              ■
unaware of CDF's potential                           Photo 33: Example of Roadway Clearing
                                                     Photo 33: Example of Roadway Cleanng
involvement and/or feel that
they can complete the projects without CDF's involvement. Rightfully so, many of the
projects, such as roadway clearing, do not need to engage CDF pre-fire personnel in the
process.
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 88 of 92


                                   Sonoina-Lake-;Napa Unit
                                    Fire Management Plan
                                            2005




       The practice of control burning has, for the most part, become extinct in parts of
LNU. Within the boundaries of LNU are six air quality districts. Each has an established
approval process for control burning. Additionally, members of the Public object to the
production of smoke, either for visual disturbance or health conditions. The other "big"
issue is the concern for a control bum to escape. These issues can only be overcome
through better education.




                                             86-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 89 of 92


                          Spnoma-Lake-Napa Unit
                             Fire Management Plan
                                    2005




                        X.     APPENDIX A




                                    -87-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 90 of 92


                                Sonoma-Lake-Napa Unit
                                 Fire Management Plan
                                        2005


                   Prefire/Wildfire Interaction Report


FIRE NAME:The Gevsers       INCIDENT #:         CA-LNU 006644

DATE: September 3-8. 2004

UNIT:   Sonoma-Lake Naoa (LNU)

INCIDENT COMMANDER:             Streblow

FIRE ACREAGE: 12.525 acres

SUPPRESSION COST:$

DAMAGE TO ASSETS AT RISK: $

PREFIRE TREATMENT: Manual fuelbreaks constructed by Konocti
Conservation Camp crews.


BENEFITS OF TREATMENTS TO SUPRESSION EFFORT: Reduced direct
flame and heat impingement on two 110-megawatt power plants and allowed for
confident and safe deployment of firefighters ahead of advancing wildfire (see
photos).


REDUCTION IN SUPPRESSION EFFORT: N/A


REDUCTION IN SUPPRESSION COSTS: N/A


ESTIMATED VALUE OF ASSETS SAVED:$400 million.


SUPPORTING DOCUMENTATION (PHOTOS, MAPS ETC.):

A guiding principle of LNU's Fire Management Plan is to use Konocti and Delta
Conservation Camps to implement fire safe projects on public lands that have
been identified in the Plan as priorities. These projects are executed as routine
work projects meeting the Legislature's Policy Declaration of using the camps "to
perform public conservation projects including...fire prevention and control, and
forest and watershed management." During the Geysers Fire in September 2004,
one such project was instrumental in mitigating the costs and losses due to a
major wildfire that threatened two of the primary assets at risk identified in the
Unit's Fire Management Plan.


                                         88-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 91 of 92


                                  Sonoma-Lake-Napa Unit
                                   Fire Management Plan
                                          2005




During the previous winter of 2003-2004, LNU's Prefire Division Chief Dana Cole
and Battalion Chief Kinfi Thompson worked with representatives of the
geothermal power industry in the Geysers Known Geothermal Resources Area
(KGRA)to develop an assets at risk analysis and recommendations for
protection of 22 power generating plants and associated support buildings.
Located on an active fault of the Clear Lake Volcanic Area, the Geysers KGRA
constitutes the most productive geothermal field in the world, generating up to
2,000 megawatts of electrical capacity, enough to supply the electrical power
needs of more than 1 million Californians. The generating plants themselves are
valued at $200 million each, and are located across 30,000 acres of one of the
most wildfire-prone regions of the Unit. Specific recommendations were
developed for each facility for the purpose of improving asset survivability and
firefighter safety. A private contractor was hired to implement vegetation
management recommendations on the 20 privately owned power plants.

The two remaining plants are owned and operated by a public agency, the
Northern California Power Agency(NCRA), a California Joint Action Agency.
NCPA membership is open to municipalities, rural electric cooperatives, irrigation
districts and other publicly owned entities interested in the purchase,
aggregation, scheduling and management of electrical energy. A total of 12
NCPA members own shares of the generation facilities. These include the
California cities of Healdsburg, Redding, Ukiah, Gridley, Lompoc, Palo Alto,
Biggs, and Roseville, all of which receive a portion of their electricity from the 220
megawatts generated at the two NCPA plants in the Geysers KGRA.

The NCPA plants are located on graded pads at the top of steep, brush-covered
slopes. During the winter of 2003-2004, NCPA contracted with Konocti
Conservation Camp to construct firebreaks around the plants. When a major
wildfire burned this area the following September, the defensible space afforded
by these fuelbreaks was credited with protecting the facilities. Direct flame and
heat impingement was reduced due to the vegetation clearance, and firefighters
were able to deploy safely and act.




                                          -89-
Case 3:14-cr-00175-WHA Document 1023-11 Filed 03/01/19 Page 92 of 92


                                       Sonoma-L»kc-N»pa Unit
                                        Fire Management Plan
                                                2005




                       Firefighters defend NCPA Plant #1, September 4, 2004




           NCPA Plants # 1 (left) and #2 (right) following the Geysers Fire, September 2004.




                                                -90-
